Consumer Policy Strategy 2002-2006
The next item is the joint debate on the following reports:
(A5-0023/2003) by Mr Whitehead, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission Communication to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the "Consumer Policy Strategy 2002-2006" (COM(2002) 208 - C5-0329/2002 - 2002/2173(COS))
(A5-0423/2002) by Mrs Patrie, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the implications of the Commission Green Paper on European Union Consumer Protection for the future of EU consumer policy (COM(2001) 531 - C5-0295/2002 - 2002/2151(COS))
(A5-0054/2003) by Mrs Thyssen, on behalf of the Committee on Legal Affairs and the Internal Market, on the prospects for legal protection of the consumer in the light of the Commission Green Paper on European Union Consumer Protection (COM(2001) 531 - C5-0294/2002 - 2002/2150(COS))
Mr President, it is a pleasure that this morning this House can have a diversion from the distant drumbeats of war to the needs of the citizen as consumer. Those needs are addressed in the consumer action plan 2002-2006 and in the Green Paper and its follow-up on consumer protection. I shall be introducing my own report and that of our distinguished colleague Mrs Patrie, who is unable to attend today.
A major debate is now under way about consumer policy. It is being aired at the Convention with doubts, which I share, about the apparent demotion of consumer priorities by an amalgamated Council, which also has to cover social affairs, employment and health. It is present in the financial anxieties which beset the one area - food safety - which we had intended to be freestanding and no longer part of these general debates. I share the concerns expressed about the funding - for which this Parliament has part of the responsibility - for the ESFA, at long last to set forth in an effective manner.
It is also seen in our own differences over what kind of framework directive best regulates the business of consumer relationships and where and how unfair practices can be identified and redress sought.
For my own report I am indebted to the Commission, the shadow rapporteurs of all parties and all those who have worked with me to produce a consensual report, notably my own former researcher, Michelle Smyth, whose intermediary skills have now been transferred to our National Consumers' Association.
My approach to the priorities set out in the action plan has always been to keep it simple and focused. I shall be referring to amendments which have somewhat blurred matters by trying to bring other debates into what should be a clear statement of priorities. I have discouraged amendments which loaded other good causes on to our own report. That is why in my response today I have been unable to accommodate, any more than I could at the committee stage, some of those on either the Left or the Right who wish to make this also a debate about eco-labelling, the virtues of organic produce or, on the other side, the virtues and provability of GM technology. As the Commissioner well knows, there are other places where these things will be discussed. Indeed, he will be introducing proposals along those lines very shortly and they will be welcome.
I can, however, accept the one other new amendment by Mrs Thyssen, whose report we are also discussing and who has played a very constructive part in these debates. I cannot accept that we should go further from the area which was laid down in the very extended debates in committee.
Some people have queried one or two other amendments, notably the original paragraph 15, which was an amendment put to the committee by Mrs Thyssen. Some in her party have asked why that should be there. I am sure Mrs Thyssen - if she speaks later - will explain its merits so that her own group can understand it.
I shall turn now to the broad principles of the action plan we are deliberating. They were set out as a threefold proposal. Firstly, a high level of consumer protection. All the reports before you agree on that and on the need to strengthen the legal base in the Treaties for it to be achieved. They also agree that on the important issue of minimum or maximum harmonisation we should be looking sensibly at a case-by-case basis.
Secondly, on effective enforcement of consumer protection rules, again we agree - perhaps from slightly different standpoints. Only five States out of 15 have met the Barcelona targets for implementation. We need to show the accession states that we can do better than that and help them to do the same.
Thirdly, the involvement of consumer organisations in EU policies is crucial for the enlarged Community. We need to know from the Commissioner how the necessary funding will be allocated this year when the existing funds have dried up for the accession states.
Finally, we added a new principle: the mainstreaming of consumer welfare in EU policy objectives. The point was forcefully made yesterday by a delegation from the European Bureau of Consumers' Unions which met with members of the Convention. The next three years will determine whether we can meet the needs of the consumers in an enlarged Europe. It needs the whole force of the Commission and the Member States to bring this about. At the moment only about half our citizens know their rights as consumers. An informed consumer is an empowered citizen. It is our duty and privilege to help to bring that about.
I now turn to the report by Mrs Patrie. I am speaking here from her own proposal and notes. On the Green Paper on consumer protection, which was first brought to us in October 2001, we have now finally come to the stage of an ambitious debate on these proposals for a genuine internal market for consumers. Through extensive consultation with the Member States, business and consumer organisations, the Commission has looked at which legal instruments could best guarantee a high level of consumer protection whilst also removing barriers to the development of intra-Community trade.
The Green Paper states that the fragmentation of rules has prevented the smooth functioning of the internal market. All of us agree with that. Experience shows that consumers' lack of confidence in cross-border transactions can be explained by the divergences between bodies of law and by consumers' lack of awareness of the legal guarantees available to them. From a consumer standpoint, the obstacles to the development of international trade lie primarily in the lack of certainty surrounding post-contractual relations. So we want to provide consumers once again with a simple, standardised legal framework, comprising a limited number of fundamental rules that are applicable whatever the nature of the transaction. The global approach of the Commission is, therefore, to be welcomed.
This approach should not result in a lowering of the level of consumer protection achieved under national arrangements. In this regard it should not be possible for the party's choice of applicable law to strip consumers of the protection afforded by the mandatory provisions of the law of the country in which they are resident, provided that was the country in which they took steps to conclude the contract and expect it to be honoured. Nor should the adoption of general rules preclude the possibility of specific rules. There is also going to be a need to provide consumers with special protection in certain sectors.
With this in mind the framework directive should set out the general principles governing the behaviour of traders at all stages of their commercial dealings, so that consumers' rights are effectively enforced. A general clause based on the requirement of fair commercial behaviour would seem better suited to this than the prohibition of misleading and deceptive practices, provided it is given a precise and workable definition.
In the interests of transparency it should be the duty of the trader to disclose to the consumer in advance information relating to aspects of goods and services offered. In this area, too, the application of general criteria should not be to the exclusion of the special provisions covering information provided to the consumer.
The Commission's attempt at defining a criterion governing behaviour based on 'consumers of average intelligence' is not particularly convincing. It is a very imprecise definition and the idea of measuring human intelligence in this way is liable to cause offence. It would be preferable to define types of behaviour that are deemed to be unacceptable and which constitute unfair practices. To this effect, the Commission could draw up a non-exhaustive black list of types of behaviour considered to be unfair.
Moreover, we have to protect consumers who are particularly vulnerable. This applies to persons suffering from a physical or learning disability that makes them more susceptible to aggressive or misleading commercial behaviour, and to children, adolescents and the elderly. It should be possible to penalise traders who violate their duty of fairness, not least by means of injunctions taken out by consumer organisations. It should also be possible to take legal action as a preventive measure in order to put an end to unfair commercial behaviour, which - were it allowed to continue - might be detrimental to consumer interests.
Finally, it is advisable to offer individual consumers a means of redress, not only for blatant and serious breaches of provisions - as the Commission suggests - but also whenever direct and certain damage arising from unfair commercial behaviour has been established. Whatever the benefits of the alternative methods of dispute settlement, the consumer should not be deprived of the possibility of a remedy.
The Commission has not yet provided sufficient information for useful comment to be made about the contents of self-regulation and co-regulation procedures. In view of the diversity of national traditions and the uncertainties of the definition of the concepts, it is essential to continue consultations with the Member States and, at the same time, ensure the laying down of strict rules for the codes of conduct within the Community rules themselves.
There is an urgent need to establish an organisational framework for cooperation between the national authorities responsible for the application of consumer law. All too often unscrupulous traders are being tempted to exploit shortcomings in the field of European cooperation. It will be desirable to establish databases to facilitate the exchange of information and to create a warning system to enable Member States to take concerted action for all consumers where the need arises. I again commend these reports to the House and I apologise for the absence of Mrs Patrie, who was unable to attend because of other business.
Mr President, Commissioner, ladies and gentlemen. Although we are not dealing with any legislative proposals on this occasion, the importance of this debate should not be underestimated.
The Green Paper on Consumer Protection - and I will confine myself to that during my first five minutes and move on to Mr Whitehead's question in the remaining two minutes - is not only of legal and economic importance, it is also politically significant. It can help us to refute the myth that the internal market is something that is only for business and that the consumer has nothing to gain from it. Good consumer law is an outstanding instrument to bring the European Union closer to its citizens and it is up to all of us to work toward that.
Another misunderstanding that I would like to help to rid the world of is the alleged opposition being whipped up between realising the internal market and achieving a high level of consumer protection. Both are objectives of the Treaty and each can support the other. It is our job to apply ourselves to this, but unfortunately I have to say that the division of responsibilities between the Parliamentary committees does not always help us with this. I think this is a matter that we should re-examine in the next legislature.
Then, thirdly, there is another deep-rooted idea that I would like to get away from, that is the widely held conviction that consumer law and regulations on fair trading practices are areas that are totally isolated from each other from a competition perspective. Well, ladies and gentlemen, in the Committee on Legal Affairs and the Internal Market we believe that these are often two sides of the same coin and this is why we are asking for a thorough impact study of both business-to-business relations and business-to-consumer relations. That will bring us more justice, certainly as far as SMEs are concerned, more legal certainty and more stability in the legislation, all things we are all striving for.
Commissioner, we in the Committee on Legal Affairs and the Internal Market agree with your analysis of the state of affairs in consumer law and we also think that the time is ripe for an evaluation and possibly for a new approach. Let us not be over-confident, however. After all, not everything that the consumer keeps on his own home market constitutes a barrier to the internal market that needs to be eliminated. There are still natural limits to market integration - they are summed up in my report - and we must accept them. What it comes down to is identifying genuine barriers and concentrating on them, then we will not miss our target.
The new approach, if it comes, must, in the opinion of the Committee on Legal Affairs and the Internal Market, be geared towards a high level of consumer protection - an objective of the Treaty - sufficient flexibility, simplicity and transparency of legislation and also legislation of a high legal quality. That is why we support the suggestion in the Green Paper to ensure that an efficient and affordable procedure for settling disputes is included for consumers, because that is how it should be.
Nor do we reject the idea of a framework directive, Commissioner, but as responsible legislators we want to satisfy ourselves beforehand that such a framework directive with all that involves really would lead to greater simplicity, more legal certainty and, also, a more effective consumer policy. That is why we are asking you to give us the full picture beforehand, that is to say both the framework directive and the proposals for directives that go with it.
For the sake of legal certainty we would prefer a general clause based on a prohibition on unfair trading practices. Of course that prohibition must be well defined. We recognise the usefulness of the instrument of maximum harmonisation, but, like Mr Whitehead in his report of the Committee on the Environment, Public Health and Consumer Policy, we ask for caution and that we proceed on a case-by-case basis, otherwise we run the risk of leaping far too far ahead. In any case, we in the Committee on Legal Affairs and the Internal Market are also convinced that maximum harmonisation is not possible as long as a high level of consumer protection has not been reached, unless harmonisation is geared towards that.
A high level of consumer protection is, in our view, also a condition for fully implementing the principles of mutual recognition and for implementing the country of origin principle.
Commissioner, we say 'yes' to a statutory basis for a European code of conduct provided the conditions in section 17 of my report are met, but, because no-one has anything to gain from a false impression of legal certainty, we are against any kind of bureaucratic approval mechanism that can only provide a questionable assumption of legality. To the members of the Committee on Legal Affairs and the Internal Market it is simple logic that obligations entered into in codes must be enforceable.
Ladies and gentlemen, you will see that the Patrie Report of the Committee on the Environment, Public Health and Consumer Policy differs on many of these points from what we in the Committee on Legal Affairs and the Internal Market have said. We in the Committee on Legal Affairs and the Internal Market have done our best to concentrate on the legal aspects of this matter. We have made choices based on considered legal grounds. I would therefore like to ask the members of the Committee on the Environment, Public Health and Consumer Policy and other members of Parliament to have another good look at this before deciding how to vote and I would ask them to support these points of the Committee on Legal Affairs and the Internal Market.
Finally, Mr President, it only remains for me to thank colleagues for their very constructive cooperation and I can say to Mr Whitehead that I will answer his specific question in the two minutes I will be given soon.
Mr President, let me commence by thanking and complimenting the rapporteurs Mr Whitehead, Mrs Patrie and Mrs Thyssen for their dedicated hard work of such high quality.
First of all I would like to say a few words about the new consumer policy strategy, which was adopted by the Commission last May and the purpose of which is to give a clear sense of political direction covering the next five years.
It has three key objectives. The first is to achieve a high common level of consumer protection. The second objective is to make sure that there is effective enforcement of consumer protection rules. The third objective is to provide for the involvement of consumer organisations in EU policies.
I would like to stress that these three objectives have been designed with the three following cross-cutting ideas in mind: To help achieve integration of consumer concerns into all EU policies, such as competition policy, transport and justice; to maximise the benefits of the single market for consumers - this is a result which should benefit business and consumers alike; and, last but not least, to prepare for enlargement. All three objectives of the strategy - a high common level of consumer protection, effective enforcement of consumer protection rules and proper involvement of consumer organisations - were very much designed with the perspective of new and future countries joining the EU shortly and in the future.
The action plan on consumer protection and the Green Paper on consumer protection put forward a number of options and raised a number of questions on the future of EU consumer protection policy. They suggested, in particular, the idea of a framework directive on unfair commercial practices.
The Commission also suggested the development of a legal instrument for cooperation between enforcement authorities.
The favourable response to the consultation exercise encouraged us to continue working on this idea of a framework directive. However there was a general feeling that more information, clarification and consultation on the content of any such framework directive was needed. The follow-up communication of June 2002 responded to this need.
We also recognised the need to complete the evidence of existing problems and opportunities. Both Mrs Patrie's and Mrs Thyssen's reports recognise this need. We therefore commissioned three major studies. First, a survey of 16 000 consumers looking at consumer experience of, and attitudes towards, cross-border shopping. Second, a parallel survey asking similar questions to nearly 3 000 businesses, mainly SMEs, that advertise and sell to consumers. This gives us a clear sense of what the impact of a framework directive will be on small and medium-sized companies. Third, we commissioned an independent consultant to carry out an impact assessment of the legislative options set out in the Green Paper.
The conclusions of this impact assessment and surveys can be summarised as follows. Eighty million Europeans would shop more across borders if they felt as secure as they do when shopping at home. Forty-six percent of companies expect the proportion of their cross-border sales to increase with harmonisation. Only 1% of companies expects a decrease. Sixty-eight percent of European businesses said that harmonisation in this area is an efficient way of facilitating cross-border sales. The impact assessment concluded that a framework directive based on full harmonisation would be the most effective way to remove barriers to cross-border retail trade.
In addition, my services have been working on the nature of the legal barriers faced by business and consumers. First, we have been working with a group of national governmental experts to examine and compare national laws on unfair commercial practices. Second, we set up a team of academics who are currently completing a comprehensive comparative legal study. And third, we have organised a two-day workshop on several key issues, with all stakeholders.
This very thorough consultation and research process has enabled the Commission to gain a comprehensive understanding of the various nuances of national rules on unfair trading and the concerns of all stakeholders. I hope it has also enabled us to build a broad consensus on a workable framework directive.
The view of the European Parliament plays a very important part in the Commission's deliberations. I therefore very much appreciate the constructive reports by the Committee on the Environment, Public Health and Consumer Policy and the Committee on Legal Affairs and the Internal Market confirming a growing consensus on the way forward. I hope today's debate will enable us to reconcile the remaining points of divergence between the two reports. I look forward to hearing your views in this debate.
. (DE) Mr President, Commissioner, ladies and gentlemen, the Commission communication and Mr Whitehead's report on the Consumer Policy Strategy 2002-2006 are quite crucial documents. In the EU's Member States, people are relying on Parliament constantly upholding the protection of consumers, which they regard as a very important, indeed crucial, element in the EU's internal market. In our homelands, the standard of consumer protection is an important yardstick for measuring the effectiveness of our work.
Various committees have delivered their opinions. The Committee on Budgets had the task of examining and evaluating the financial statement for this Consumer Policy Strategy. Whilst it adopted the Commission communication, it proposed to the lead committee a number of regulatory adjustments. The Committee also regrets the fact that no attempt had already been made to evaluate or qualify the effects that the measures proposed by the strategy as submitted would have on our finances or on the Budget.
The Committee furthermore points out that, if the measures envisaged in the strategy are, on being incorporated into the proposal for a new legal framework, to extend beyond 2006, the finances will have to be confirmed, either by an agreement on a new Financial Perspective, or by annual Budget resolutions. I therefore hope that time can still be found to make the necessary adjustments or to allow the proposed amendments to influence practical implementation.
Mr President, Commissioner, I am glad that we are able to have a debate today on this important subject, for the Spring Summit is about to be held, at which, every three years, we can give renewed consideration to how Europe can become the most competitive and the most innovative region in the world.
The importance of consumer protection as a subject is not a matter of dispute. What we have to do is get to grips with how we put it into practice. I will appeal to the Commission's rigour in saying that I am, though, firmly convinced that consumer protection does not run counter to these criteria. On the one hand, for example, we are pursuing the objective of a reduction in bureaucracy in Europe. I get the impression, though, that we are creating ever more bureaucracy, thus taking ourselves that extra bit further away from the goal of reducing it.
I would also like to take this debate as an occasion to address the image that we have of consumers and the public. I am a great believer in transparency in the field of consumer protection - by which I mean giving the public the information they need - but, at the end of the day, politics must not, piecemeal, deprive the public of their rights and responsibilities. I am referring here to a quite specific example from an area with which I have been concerned, namely the Consumer Credit Directive, by means of which the Commission is accomplishing a shift that I regard as not entirely justifiable, by abandoning a standard of minimal harmonisation and mutual recognition in favour of maximum harmonisation. This it is achieving, for example, by adopting an inverse burden of proof for banks, which will no longer be required to check with the utmost rigour to what extent a borrower is able to repay the credit.
It goes without saying that this is in the interest of everyone who gives credit and of everyone who sells goods on a hire purchase basis, but there is, at the end of the day, such a thing as the individual's own responsibility. In the final analysis, this is also, in terms of our interest in becoming the world's most competitive region, about what forces we unleash in the economy and among small and medium-sized enterprises.
That is why I am glad of the Committee on Economic and Monetary Affairs' ability to make a contribution in the form of opinions that may be slightly contrary, but that are no less important for that, and also glad that the Commission will in future be united in the line it follows in pursuit of this objective.
Mr President, actually I can be brief here and thank Mr Whitehead. We in the Committee on Legal Affairs and the Internal Market have done our best to concentrate on the legal aspects of the strategic document on consumer policy and Mr Whitehead and the other members of the Committee on the Environment, Public Health and Consumer Policy evidently respected or appreciated that, as I see that almost all the points of our advice have been adopted in the Whitehead Report. I can only express my thanks for that.
So it merely remains for me to respond to the comment or question from Mr Whitehead just now regarding section 15 of his resolution which is based on an original section in my report. Section 15 deals with international private law. I tried in my opinion to say that when aspects of international private law come up in consumer law, we should be able to regulate them under Article 95, the article that concerns the internal market. The Committee on the Environment, Public Health and Consumer Policy added Article 153 to this and as far as I am concerned that can stay. I do not think there can be many problems with that, Mr Whitehead. I suspect that is a translation problem rather than something about which there can be a great deal of discussion. I hope this clarifies things somewhat and I am eager to give half a minute back to the President to make up for speaking a bit too long just now.
Mr President, I will speak for two minutes on behalf of the Committee on Women's Rights and Equal Opportunities and the rest of the time I will speak about the report by Mrs Patrie and the report by Mrs Thyssen. Mr President, it gives me pleasure to begin with the strategy for consumer policy and to respond to what Mr Whitehead has written.
As rapporteur for the Committee on Women's Rights and Equal Opportunities I am grateful to Mr Whitehead for the fact that many of our amendments have been included in the - as always, may I say, Phillip - thorough report you have produced. What the Committee on Women's Rights and Equal Opportunities wants is for vulnerable groups to be closely involved in consumer policy and I think this is expressed very well. Special attention must be given to consumers and consumer organisations in the applicant countries, as we think that the internal market can only function at its best when the parties in the market are of equal standing. This means that we need to equip the consumer to make considered choices.
The consumer organisations in the applicant countries are not yet, if I may put it like this, ideally equipped for their role as representatives of consumers. The need to pay special attention to this is justified and we have asked for this very often. So I can find in the main points of the 2002-2006 strategy: a high level of consumer protection, effective enforcement of the current regulations and a role for the consumer organisations. I have already mentioned that specifically.
Mr President, now I come to the Green Paper. The aim of the Green Paper is to arrive at a framework directive for consumer policy. I am, if a number of conditions are met, for such a framework directive. Present legislation is indeed too fragmented and a framework directive can help to bring clarity to the situation. I think it is excellent that the provision of information needed to make choices before the sale of a service or product, the sale itself, after sales, service, complaints procedures and access to law are brought together in the framework directive. Unfair trading practices must be the starting point for this and so I feel very comfortable with Mrs Thyssen's report.
The legislation of this framework directive must not and cannot come on top of the existing forest of regulations. That would make everything even more confusing, not only for the consumer but certainly also for the business world. I am therefore strongly arguing that, when we present this framework directive, we also at the same time immediately repeal the various vertical directives the water framework directive is a good example. In that sense we think that the framework directive would solve something. It is very important with this kind of horizontal framework, in our view, that the same obligations apply all over Europe, not only for business but also for consumers. That makes things clear and provides more opportunities, especially for smaller businesses, to make use of the opportunities offered by the internal market.
Mr President, I would also like to say that this framework directive should assume a high level of protection of the consumer, but that it should also be based on the principle of maximum harmonisation, but linked to the high level of protection. I think this is necessary, because if this does not happen confusion will remain. We want the internal market to function well, we want to get good service throughout Europe, we want good services to be sold and for everyone to know exactly where they stand. In that sense we can vote for a framework directive. I also hope that the amendments submitted by our group to the Patrie Report, which we hope will bring that report more into line with Mrs Thyssen's report, will be supported. I think this will help us to reach a very good demarcation. I wish the services of the Commission a lot of luck and ask them to please involve us, and the stakeholders, in drafting the new legislation.
Mr President, I am delighted that this morning we are debating three strong reports on consumer protection and that they straddle so many different committees. That is right and proper. Consumer policy issues should not just be the prerogative of one particular committee, they should be fundamental to all our work.
The comments I shall make will in essence be confined to the Whitehead report, although they will clearly have implications for some of the other reports too. Adam Smith declared that the sole end and purpose of all economic activity is consumption. The consumer is king and we in Parliament - and indeed in the Commission - would do well to remember this.
The Commission report 'Consumer policy strategy 2002-2006', and indeed the Whitehead report, are both extremely positive steps in this direction. I am not one of those who automatically congratulates every rapporteur, especially, dare I say, if they come from the PSE Group, but on this occasion I am delighted to give my unqualified congratulation and support to this rapporteur for an excellent piece of work.
In his usual modest way he has also said that amendments from other groups and colleagues have made it better still, and he has indeed accepted amendments from a large number of colleagues from different political groupings and other committees. I am certainly grateful for his ready acceptance of some of my own amendments, for example that a key strand of consumer policy must be the maximisation of consumer choice, that the completion of the single market is therefore a priority for consumers and not just business, that the package travel directive should be included as a priority for a review, and that countries that flout consumer protection laws should be more rapidly and thoroughly penalised.
I would also draw attention to the whole series of paragraphs, starting at paragraph 5, addressing Objective 1, a high level of consumer protection, in which he notes his concern about the proposal to move from minimum harmonisation to full harmonisation measures. This point has already been picked up by Mrs Thyssen and Mr Radwan from two other committees. I totally agree this should be done on a case-by-case basis, a point he explicitly amplifies in paragraph 13 about the principles of subsidiarity, necessity and proportionality. I hope the Commission takes these points on board.
I particularly admire the way the report is not just filled with good intentions. It calls for sensible, practical and concrete steps to be taken to create better consumer protection throughout the European Union. I hope the Commission will allow me to draw attention also to paragraph 44 about the dangers of passive smoking, although it might be a surprise for this to appear in this particular report. It is a basic consumer right that consumers should be able to breathe fresh air. I hope that he personally, along with the Quaestors, will play his role in ensuring this.
Finally, I expect the Whitehead report to carry overwhelming support in the vote this morning. Such a verdict would indeed be well-deserved. I hope that it will also be embraced with equal fervour by the Commission and the full Council. The consumer must reign everywhere. Long live the king!
Commissioner, ladies and gentlemen. Consumers, it has just been said, are one of the reasons for the existence of the European Union. Better and cheaper products and more choice are the mainsprings of the internal market. Consumers have not been given full recognition for this before now. Some consumer rights stop at national borders. So I also warmly applaud a general initiative and framework directive for consumer policy. I also support and compliment the rapporteurs Whitehead, Patrie and Thyssen.
There are four points I would like to emphasise. First, it is about fair trading practices, a high basic standard that must apply throughout Europe, and in bringing this about European rules must not be allowed to detract from national achievements. Information about rights and supplementary codes of conduct is needed.
Point two, the right to information. Information about products and production methods is crucial. Of course, not every consumer will walk into the manufacturer's premises to ask about production methods. Research shows that only 10% of consumers are interested, but that 10% set the trend, certainly when they are supported by strong consumer organisations. This 10% have ensured, for instance, that more attention is paid to animal welfare in the agricultural sector and to working conditions in the textiles sector, and this 10% will also contribute to pushing globalisation in an acceptable direction.
Point three, give consumers a voice, support consumer organisations, especially in applicant countries, and search for new ways to make consumers less anonymous. Experiment with public forums too where consumers can contribute ideas about the development of new production techniques and production methods.
My final point concerns political responsibility. A strong consumer policy must, of course, contribute to the development of a situation in which consumers are the touchstone for European policy, from chemicals to e-commerce.
A great deal is done in the name of the consumer in Europe. Liberalisation of public services is supposed to offer consumers cheaper and better services. Splendid of course, but what has it achieved? Throughout Europe passengers are complaining about the deteriorating quality of public transport. Prices on the telephone market have become obscure and confused and few consumers in the end are queuing up to choose between electricity suppliers. What exactly has ten years of the internal market delivered for the consumer? Or take the euro, another example. The euro was supposed to make everything cheaper. Meanwhile we know that the euro has caused significant price increases. Of course, things can go against us. Every consumer understands that. But if liberalisation, the euro and the internal market do not have the desired effect, what can consumers turn to then? Can consumers turn to European politics, their national governments, business and industry? Or nowhere in fact?
Consumers must have rights, but they must also be able to get political redress. In short, we must stop making vague promises about and to consumers. Objectives for consumers must be concrete and clear and it must be clear who bears the political responsibility. Thank you very much.
Mr President, we are dealing here with three important reports of course. It is true that it is not legislation, but I look forward with interest to the legislation that will follow these reports. I do that with a great deal of confidence, because on this point too we have every confidence in this Commissioner. I am curious as to whether he can indicate how long it will be before we can expect the various proposals for this legislation.
The challenge, of course, is to properly coordinate consumer policy and the completion of the internal market. Consumer policy must not be allowed to be an excuse for erecting trade barriers. I also think that the figures that the Commissioner gave just now on the benefits that we all gain from harmonisation speak volumes as far as that is concerned.
Consumers benefit from free trade because they can buy cheaper and better products and of course we must achieve a high level of consumer protection. Confidence is the engine of economic growth. Consumers must have confidence in products or they will not buy them. Industry must have confidence in the internal market and consumers must have confidence in suppliers. We can kill two birds with one stone. We must work towards a situation where it no longer matters to consumers whether they buy their products in the Netherlands or Greece. That is not easy.
Consumers often do not know what their rights are. Consumer organisations can help with this. Consumer magazines are widely read and contain useful tips. People have a lot of confidence in these organisations. So I think and I am glad that the Commissioner is also working for this that the Union must involve these organisations closely in the preparatory work for future policy.
Besides, unfair trading practices damage confidence in the market. A dishonest car salesman can spoil the market for his competitors. Dishonest traders must therefore be tackled forcefully, which is why it is good that the choice has been made to adopt a European approach to tackling undesirable commercial practices. Of course we need to be clear about what constitutes undesirable trading practices. For me that is not only taking advantage of physical or mental vulnerability or the use of physical or moral pressure, obstructive behaviour must also be included. For example, making it difficult for consumers to change their service provider. Only when you can switch easily from one service provider to another, do you have optimum competition resulting in lower prices and better quality. Just think about changing your bank. They make it terribly difficult for you. You cannot take your account number with you and I think these are artificial barriers.
Finally, Mr President, I think that the Commission should use Article 153 of the Treaty more often as the legal basis for consumer protection. We did not create this Article for nothing and it will benefit both the consumer and the internal market.
Mr President, Commissioner, ladies and gentlemen, speaking this morning on behalf of my group in the debate on consumers and consumer protection, I, like many of my fellow Members, would like to say once again that, although we can adhere to the European Commission's objectives in this area - high level of protection, effective application of rules and effective participation of consumer organisations - we must once again point out that the proposals made are still far too vague and not specific enough.
That is why I fully agree with the proposals made by Mr Whitehead and Mrs Patrie, in particular with regard to safety, transport, chemical substances, e-commerce and the provision of prior information in all cases in order to allow, where necessary, appropriate and effective defence and recourse mechanisms to be activated. I would also like to mention specifically the readability of the ecolabel and, in particular, the need for highly comprehensive information on GMOs which, as you are all aware, are a contentious issue for us. Lastly, I would like to stress the need for the Toys Directive and control of the CE mark.
As I was rapporteur on these issues a few years ago, I know that the Toys Directive needs to be revised urgently and that, due to insufficient controls, the CE mark has in many cases become devoid of all meaning. I have also written to the Commission several times on this matter, but I regret to say that I have not received a satisfactory response. Incidentally, at this stage of the debate on consumer protection and policy, I would also like to express very clearly two concerns in the form of basic criticisms. My first concern is that, whatever their advantages, consumer protection policies are too closely linked to, and therefore overly dependent on, the objective of accelerated creation of a single market. These policies are only rarely objectives in themselves and tend, for the most part, to be a result of free competition. My second concern is that these policies are frequently, if not always, a pretext for erasing, suffocating, or even abolishing the concept of public service, even though this is far broader than consumer protection as it applies in the long term, which involves solidarity and land use planning, in particular through pricing and access conditions. In some countries and some political groups, the best upholders of consumer protection are often those who do most harm to public services, acting in the name of free competition and the dominance of the private sector.
This morning, I therefore wanted to point out these fundamental differences or even divergences, while welcoming the efforts made by the European Commission and supporting our rapporteurs' proposals.
Mr President, the Green Paper presented by the Commission and the reports presented this morning are along the right lines. We should indeed establish all the elements that guarantee consumers a high level of protection without delay. They must feel sure that their rights are fully and equally respected everywhere. In order to achieve this high level of protection, it is therefore vital to involve representative consumer organisations in drawing up both Community and international policies.
As a number of significant changes are currently taking place in terms of trade, it is essential to consult our citizens. They must be able to take part in debates and influence decisions that primarily concern them. Consumers must play an active part through their consumption, which should no longer be uninformed. Instead, consumers should be able to make informed choices. They must therefore be protected, but also kept informed. In order to achieve this, they must be able to have access to all the information they consider essential, for example with the opportunity to find out about production processes, including employees' working conditions. Community-level logos relating to fair trade or to companies that observe a social charter, are therefore valuable, effective instruments, as are those representing organic farming.
If we want to see ethical, fair trade, we need to restate our preference for quality products that do not endanger human dignity, in areas as varied as coffee or children's toys, and that fulfil all the criteria of the precautionary principle. In this context, traceability of GMOs seems, once again, to be one of the most basic factors. In particular, we must not, as implied by some amendments, allow consumer confidence in GMOs to increase. On the contrary, our duty is to protect consumers and provide them with accurate, comprehensive information that will enable them to make fully informed choices, what they feel are the right decisions for themselves and for their children. We should also emphasise the need for citizen participation in establishing a sustainable model of society. We must not reduce the citizens to mere consumers. Quite the opposite, citizens must play a full part in identifying their needs, so that society itself chooses to develop in a way that can respond to them.
Mr President, although different, Mrs Patrie, Mrs Thyssen and Mr Whitehead's reports appear to express a faint, common feeling of disappointment which - if it is actually there - we endorse, as we do the content of the reports. Indeed, the Commission's statements to the effect that the fragmentation of European and national rules on consumer protection prevents the smooth functioning of the internal market cannot be disputed, nor can the fact that many consumers' lack of confidence, for example in cross-border transactions, is caused by the existence of divergences between bodies of law and, to an even greater extent, maybe, by lack of awareness of the protection available. Similarly, therefore, an indisputable need arises for a simple, standardised legal framework comprising a limited number of fundamental rules that are applicable whatever the nature of the commercial transaction and provide protection throughout the cycle, including in post-contractual and after-sales relations.
We therefore welcome the line taken by the Commission as regards the need for a global approach to the issue which, on the one hand, seeks to set out obligations, starting with fair commercial behaviour, and, on the other hand, is based on objective criteria in order to avoid different interpretations by the Member States. However, although all this makes sense, it is impossible not to notice inconsistent behaviour on the part of the Commission itself occasionally, starting with but not confined to an excessive acceleration of the rate at which we are addressing the issue. As we know, the 2001 Green Paper on Consumer Protection, for example, opened a period of widespread consultation and a valuable debate on the future of Community consumer law. Yet , even before the results of the consultation process are known, the Commission has presented a proposal for a regulation on sales promotion in the internal market, which, on the one hand, pays little attention to the views of the European Parliament on the global approach, and, on the other, gives the absurd impression that we would prefer to continue to take a sectoral approach.
Again, the different approaches to issues which are ultimately similar such as - by way of another example - the issue of labelling, in which the presence of identical substances is being regulated differently only a few months later, fall short of the ideal. We believe that there is no cause for objection where preparations primarily intended for healthcare applications are used in other fields. A recent example is that of cosmetics and detergents.
To stay in this context for a moment longer, we believe that consumers need to be informed of the products used but we also believe that, to this end, they need to have access to useful information, information which can put them in a position where they can make choices, not least 'political' choices themselves. That does not mean we do not value - for we greatly appreciate it - the major work carried out by consumer protection organisations.
However, if the idea is to pursue a high level of protection while seeking, at the same time, to achieve acceptable harmonisation of internal market rules, there appear to be two courses of action, one of which will follow on from the other. The first is that mentioned by Mr Whitehead, when he states that a case-by-case analysis would be appropriate to assess whether, when amending existing legislation or developing new legislation, minimum or maximum harmonising provisions are more suitable. Once this has been determined, the other is the correct transposal and practical enforcement of Community law by the Member States. Here, once again, the Commission has a decisive role, although it is true that, from a general perspective, only five States have thus far met the targets set by the Barcelona European Council on implementation rates.
Mr President, as well as the legal protection of consumers, we are addressing a broad, ambitious project that will have to lead to a high level of protection. A high level does not necessarily imply uniform protection. We believe it is essential to observe the principles of subsidiarity, necessity and proportionality.
I personally am in favour of minimal harmonisation, leaving each Member State free to establish the legislation best suited to its way of doing things. I also support the idea of systematically using Article 151(3) of the Treaty, which should become the sole legal basis for legislating. We must stop systematically using Article 95, which only concerns the single market. Guaranteeing all citizens universal, affordable access to high-quality services is one of our main requirements. We must demand that the WTO does not dismantle our public services. Similarly, I agree with WTO labelling as an instrument for providing information on origin and production methods. On the other hand, I have reservations concerning the creation of a European consumer centre which would duplicate the role of the national organisations, which are effective and would benefit from working as a network.
I am also concerned about the content of the Thyssen report: asking the Commission for an impact assessment on the possibility of maximum harmonisation seems unrealistic. Similarly, a link should be established between consumer protection and regulation of sales promotion. As for establishing codes of conduct, the idea as its currently stands does not seem to me to be an option we should pursue. What would be the basis for the legitimacy of these codes of conduct? How could we ensure their durability? All these questions are an indication that this would be the wrong course of action.
Mr President, it stands to reason that we are meant to protect consumers from unfair business practices, as that is how we create a climate of confidence, but, in doing this, we must not overshoot the mark by protecting consumers from themselves and declaring them to be incapable of managing their own affairs. The Consumer Credit Directive is one example of this. With that in mind, we should be supporting all measures that have the effect of promoting sales and the fulfilment of the internal market. Under no circumstances must businesses be tangled up in more red tape, as it is above all small and medium-sized enterprises that are handicapped by it. We must make it our objective to create more confidence while, at the same time, avoiding increased bureaucracy.
Thank you very much, Mr Ilgenfritz, I have a request to speak on a point of order from a Member who has a placard in front of him, which the Bureau has already asked him to remove. This is a matter of showing respect for the Bureau and for his fellow Members, which I believe should take precedence over any request to speak.
The Bureau has already asked the honourable Member to remove the placard and it is common practice in this House that when the Bureau asks Members to remove placards or banners that they have put up, these are removed immediately out of respect for the Bureau and for the House. If the honourable Member wishes to raise a point of order - the only thing the Rules of Procedure allow him to do - he will have to show respect for the Bureau and for the House and remove the placard he has in front of him.
Mr President, at this moment all over the Basque country demonstrations are being held -
(The President cut off the speaker)
Mr Gorostiaga, this is supposed to be point of order concerning the order of business. The Bureau will not allow any type of speech other than a point of order.
Mr President, I believe that, today, we should welcome this debate on the Green Paper and the strategy proposed to us by the Commission on consumer policy. We should welcome it because, with enlargement and, thereby, the extension of the internal market, it is clearly important to improve harmonisation of Community legislation relating to consumers. We are also aware of the role that consumerism plays in the economy, and heaven knows we need it at the moment!
Studies have shown, however, that, outside the border areas, European consumers do not know how to make use of the advantages provided by the European Union. Why is this? Quite simply, because they still lack confidence, because they do not always have access to the relevant information on products and services and because they do not always have the means of ascertaining the quality of products or price references, and because, particularly in the event of litigation, they do not know which authority will be competent. All this means, therefore, that consumers do not take advantage of the possibilities offered by Europe and are in need of knowledge and information, although they are fully prepared to act responsibly, respecting ecolabels and suchlike.
In order to remedy this, we therefore need to harmonise legislation and establish genuine European consumers' rights while guaranteeing the flexibility required for application in the Member States. We are therefore in favour of better information for consumers. This should be clear and written in the consumers' mother tongue so that they can make fully informed choices. Developing a framework strategy for consumers also means ensuring their legal protection, putting an end to disputes relating to unfair practices on the part of companies and protecting the companies themselves too.
We therefore agree on a high level of consumer protection and on transparency achieved through associations and we expect a great deal from the Commission. We can guarantee, Commissioner, that we shall be looking over your shoulder to ensure that this consumer policy is followed through.
Mr President, in today's world it is clear that consumers are more informed and more demanding. They have higher expectations and are not always after the cheapest price. They want quality and after-sales service and they want to be clear about their rights and remedies for redress.
In an ideal world, responsible businesses would respond to consumer needs. Some would say that the vast majority do, and if that were the case, then we would not need to legislate. But we need to protect the consumer from the cowboy operators, those who engage in sharp practice, and the rip-off merchants. The legislators' dilemma is to produce good effective law which protects the consumer, while allowing business to thrive in a dynamic and competitive environment.
The current corporate social responsibility debate offers business the opportunity to improve its consumer protection as a good business model and selling point, to help business gain the competitive edge and bring commercial benefits, while providing added value to the consumer.
If we want the internal market to work we need flanking measures to promote consumer confidence, particularly in cross-border shopping, and we know that in online shopping consumers still have a tendency to buy in their own home market.
In introducing a general clause on fair trading, the detail of the directive will be vital if it is to work for the benefit of consumers and not to be perceived by businesses as more red tape and bureaucracy. We need simple, better-focused legislation which is easier to enforce. As you know, Commissioner, the concept of fairness differs between Member States, depending on their different legal systems. In those countries which operate a general clause, we also know that operates differently. This presents you with the challenge of finding a common approach. I know that, as a skilled lawyer, you are committed to ensuring legal certainty for both business and consumers. We need to ensure that the impact of any future directive furthers rather than fragments the internal market as Member States interpret, implement or enforce such a directive to fit in with their own different national approaches. The consumer is already faced with fragmented regulations and enforcement.
The bottom line is that consumers need to know what redress they can expect if they are the victims of sharp practice or rip-offs, while business needs to operate in a competitive world. Businesses need to be clear about the standards and practices they must aspire to in order to be able to deliver on this directive. I personally favour cracking down on misleading and deceptive practices rather than attempting to achieve a common definition of fair commercial practice.
I welcome the Commission's proposal of establishing codes of conduct and self-regulation, not as a soft touch, or replacement for legislation, but as a means of enabling us to respond quickly to sharp practice when it occurs faster than the law can keep up.
As Commissioner Prodi has said, all European institutions need to step up their commitment to simplify regulations in order to reduce the cost of doing business in Europe and increase legal certainty for citizens. In the Thyssen report Parliament has made it clear that it wants to see an extended impact study in this area.
Commissioner, you have mentioned three studies and you have been very clear about the benefits of this directive. You have been less clear about the potential cost of this directive to business. It is important that we explain to business what its obligations are and what it has to do to achieve your consumer protection objectives.
Mr President, I wish to address my remarks to Mrs Thyssen's report, which I welcome, and I congratulate her on such a balanced piece of work. We know well the dilemma in dealing with a report that has to straddle the interests of business and consumers.
We have before us very good innovative ideas from the Commission - an overarching policy, a framework directive - something we need if we are really to make the internal market work and to make a success of eEurope. However, to achieve all of that we have to build confidence in our consumers. The one area that concerns me is in paragraph 17 of the report, which I endorse completely. It concerns this linkage between codes of conduct, legal certainty and enforcement and how we get those three to really work together to protect consumers.
This year I shall be drafting a report on the monitoring of Community law and therefore feel very passionately that in moving to codes of conduct we have to ensure we still have legal certainty and enforceability or we fragment the very gains we have made in the internal market.
I shall try to illustrate that with an example. Yesterday I received a letter from a constituent who had bought a property in another Member State. Something had gone wrong with the purchase: money had been wrongly deducted from money he had handed over. He applied to the appropriate overarching professional body. He wrote in his own language, English. He received a reply in their language that stated that they were unable to deal with his complaint unless he wrote to them in their language. If we really want to do business across Europe together we have to be fair and reasonable with one another. Codes of conduct have to be properly enforced.
Mr President, any decisions taken with regard to consumer protection must pay due attention to the expectations and hopes, and also the fears, of the 425 million consumers in the enlarged Union. In its legislative acts, Parliament has the duty of taking the complexities and future effects of consumer protection into account, as well as the risks associated with it.
The reports on the future of European consumer protection policy meet this demand whilst also demanding that an end be put to the lack of discipline in relations with consumers. Many people see the provisions in the areas of food safety, services, health and safety as having already lost their moral innocence in the face of market developments.
There is a great need for action, for example, in order to put a stop to abuses in the area of telecommunications and for reforms in competition law and in the field of financial services to protect consumers. Giving life to the right of initiative for the consumers' benefit demands that a permanent place be found for consumer protection in the public advice and consultation system, as well as education and, above all, more information.
Consumer protection has to protect people against fraud, health hazards, and financial loss. The principle of effectiveness applies to consumer protection as much as it does to anything else, but there must be no gain in efficiency to the detriment or disadvantage of consumers. I therefore endorse the demand that complete harmonisation of the legal provisions be restricted to what are manifestly special cases, subject, however, to the condition that this principle is not misused and that minimum standards will be deregulated.
Mr President, Commissioner, ladies and gentlemen, what I found absent from the Commissioner's speech this morning was something quite essential, by which I mean the need for us to re-establish a clear order of precedence, according to which this self-evidently has to be about safety and consumer protection, but also about transparency. I see the subject of transparency as having had far too small a part to play in this morning's debate as a whole. Commissioner, I would like to urge you in quite specific terms to make a real effort to enact a directive on consumer information analogous to the directive on the freedom of access to information on the environment. If, for example, there are problems, there should be real disclosure enabling all to see which businesses are causing them. We must also use this to introduce incentives to get entrepreneurs to really plan for safety.
We need all these things. Parliament's resolution contains many lines of approach for the introduction of precisely this consumer information directive. It is not enough simply to call for greater freedom of choice or more information; on that I agree with all those who have already criticised that idea. This is not about mounting a lot of campaigns in support of the genetic engineering industry, but what matters is that a directive on consumer information should be produced, laying down in very clear terms not only the consumer's right to information, but also the enterprises' duty to disclose breaches when they occur. I would then like to urge you, as a matter of urgency, to enact the Toys Directive a good deal sooner.
I cannot restrain myself from making a final comment in view of the warning issued by the gentleman from the Committee on Economic and Monetary Affairs about the provisions on the giving of credit. It goes without saying that I am in favour of minimum harmonisation, and at a high level, but for as long as there are scandals such as that in Germany with the Berliner Bank, with, outrageously, members of the CDU accepting illegal donations, there will, I believe, be a real need for credit institutions to have rules applicable to them. Let nobody try to tell me that that is obvious!
Mr President, in studying the three reports on consumer protection I asked myself whether this is not more about promoting consumerism. The internal market is already a corollary of the commandment "thou shalt consume". Evidently we now need to add the commandment "thou shalt consume throughout Europe". Mr President, you will understand that I am rather critical of this. We cannot deny that language, distance and cultural differences are the most significant barriers for consumers. This is completely ignored when we look for the cause in unfamiliarity with regulations in other EU countries. What is more, this assumes that the consumer is familiar with the regulations in his or her own Member State.
If we want to invest in consumer confidence we must above all invest in the reliability of products and services. I take the view that well-informed consumers can make their own choices. There needs to be a balance between protecting the consumer and the consumer's own responsibility. I do not think we need a uniform legal framework. Let us first begin with minimum standards in the cases where there are real problems. It is artificial to generate legislation based on Article 153, because this has only been applied as a legal basis in practice on one occasion. I do not have any anxiety about discriminating against Treaty articles because we make less use of them than other Treaty articles.
Mr President, I am not wholly convinced by certain aspects of the Whitehead report, in that I cannot accept some of the priorities laid down for consumer protection measures while I feel that others are not given enough emphasis or are even absent from the document before us.
In this regard I would put forward a number of proposals which I feel to be urgently necessary for a genuine policy protecting the wide range of consumer interests. First of all, the need to set up a European monitoring centre to monitor consumer price trends and public service trends in the different Member States, to monitor the extent of increases and the procedures used and, in particular, to take stock of the situation in the wake of the introduction of the euro. Then, as regards the sensitive issue of public services and banking and insurance services, there is an essential need for a heading for opening up the boards of directors of the public companies which manage these services - bank lending agencies, insurance companies and public services companies - to proper representation of the wide range of interests of users. The European Union must adopt the necessary measures to achieve the participation of consumers in the management of this activity, if it wants to achieve genuine economic democracy.
In addition, I do not feel that the proposals for protecting young people, in particular, from the serious dangers of smoking are adequate or sufficient. The spread of the habit, particularly among young people, is mirrored by the increasing, truly appalling figures representing the geometric increase in cases of lung cancer, which calls for much greater determination from Europe to implement the measures already planned. It is time for Europe to declare war on the dangerous habit of smoking, introducing more effective awareness campaigns and maximum harmonisation of Member States' legislation in order to eliminate the evil of smoking.
Mr President, a debate analysing three reports on consumer issues together is a rare, precious occasion after years of lukewarm interest from Parliament and the Commission in this area. The first report is, as we have heard, on the Green Paper on European Union Consumer Protection, the second on the consumer policy strategy for 2002 to 2006, and the third, a very weighty tome, on the legal protection of the consumer. The strategy proposed by the Commission lays down these three medium-term objectives, which are to be achieved through a programme implemented immediately and to be subject to periodic checks carried out by the Commission and recorded in documents certifying progress made.
Achieving a common level of consumer protection means harmonising not just the safety of goods and services but, first and foremost, the different legal procedures through which the consumers exercise their role as guarantors in commercial transactions on the internal market. If consumer policy is to be genuinely implemented, consumers must be accorded the same importance as an identical guarantee covering the whole of the Union's territory.
The programme also provides for a plan of priority actions through which consumers can decide with the Member States on monitoring and, where necessary, appeal procedures, thanks to a system of genuine administrative cooperation. Consumers and their various networks must have the capacity and the necessary resources to promote their actions on an unrestricted level playing-field within the internal market, and to do so in all areas, in respect of companies and the various production organisations.
The principle of minimum harmonisation of consumer protection policy is enshrined in the Treaty, moreover. It is now important that there is a more effective, comprehensive policy to win support for minimum harmonisation across the board. To this end, we need new rules which are endorsed and, above all, which supersede the previous rules.
Mr President, I want to thank all three rapporteurs. It has been said here that this is not a matter of legislation, but in my opinion these issues must be dealt with right at this stage while we are discussing with the Commission what we expect from future legislation. For that reason I myself wish to focus on those principles that I think should be incorporated into EU legislation on consumer protection.
The main principle, one which has been raised here very often, is that levels of consumer protection must be as high as possible. It therefore follows that when the Commission proposes legislation that is harmonised as fully as possible in the EU, I agree with this basic standpoint only if that means these very highest levels of consumer protection are implemented though harmonisation. I do not agree with harmonisation, however, if it means even one Member State having to forsake higher levels of consumer protection. For this reason I am pleased with the view expressed by Mr Whitehead in his report, that each act should be examined on a case-by-case basis.
This same principle must also apply to mutual recognition. Account here must also be taken of the notion that not one Member State, neither a current nor a future one, should downgrade its standards of consumer protection. The advantage of minimum harmonisation from the point of view of consumer protection at least is that nationally one can go further in terms of legislation if the European Union does not attain that level. It is also necessary that existing consumer protection legislation should be fully implemented so that consumers can be really confident that they can engage in commercial transactions and fulfil themselves as consumers throughout the entire internal market area.
Future legislation must also be sufficiently clear and must take the principles of subsidiarity, necessity and proportionality into consideration. I also think it is important that we do not enact too much detailed legislation but concentrate on realising our goal, which is these highest possible levels of consumer protection. If we have too much detailed legislation those who do not want to adopt these principles will focus their energy on looking for loopholes and this will create problems for court hearings.
Mr President, Commissioner, an incredible amount could be said about the EU's future consumer policy, but in the short time available I shall try to confine myself to a single point concerning Mrs Patrie's report.
We are all agreed that the prerequisite of a free and fair market is that consumers have access to helpful and correct information. That is relatively simple to provide for when it comes to the 'old' consumer requirements in terms of the link between price and quality. It is also all right when it is a case of declarations of content, washing labels and so on. The modern consumer is, however, a different type of citizen. That also applies of course at the time of purchase. This means that today's consumers demand many different types of information. When they go shopping, they want answers to questions concerning ethical, ecological and social matters. In addition, there is now a host of different health claims of varying significance.
How are we to manage to guarantee legislation that fulfils all these requirements for odd labels - requirements that are nonetheless subjects of the debate and that must be respected? We no doubt need to make use of the principle known in Swedish legal parlance as the honesty principle, whereby it is permissible for people to make claims about their products as long as they are fully able to substantiate these. I believe that this is the only way of coping with this new type of labelling. The general rule is, do as you like but on no account lie.
Mr President, I welcome the in-depth work carried out by Mr Whitehead, Mrs Patrie and Mrs Thyssen concerning the implications of the Green Paper on consumer protection. We agree with the request to establish simpler, more targeted legislative measures in order to facilitate the implementation of the legislative arsenal applicable to the internal market which, in our opinion, lacks transparency and is too fragmented to instil confidence in consumers. We have seen with satisfaction the concept of citizen-consumers appearing and I would point out that their fundamental rights are the right to safety, information, free choice, representation, avenues of recourse, satisfaction and an unpolluted environment.
Consumption in future must take account of the three pillars of sustainable development, the economic, environmental and social factors, although the latter two are all too often neglected. I propose that we consider the feasibility of a general directive on the environmental quality of consumer services and products, giving particular consideration to the need for a European label and for a high degree of protection. We believe citizen-consumers must play an essential part, not just as customers but as decision-makers too, as proactive consumers concerned at an ethical level with the product they are consuming. In this regard, they will become one of the main, essential players in this development, which we would like to be long term.
Mr President, I would like to refer to the Green Paper, specifically that on consumer protection. It would be possible to make a long job of this, or to say something very brief, and the speaking time available to me leads me to choose the second option. I believe that there are already adequate rules on the essential parts of what the Green Paper covers. I therefore have in mind only the directives on misleading and comparative advertising or the fact that all the Member States have laws on duress and the use of force. From the point of view of practical implementation, if one takes into account the scope of the amended directives on distance selling and of the proposed regulation on sales promotions in the internal market, the only consumers to which this would be applicable in cross-border business transactions would be tourists. That, again, does not add up to much.
I therefore see no need for a framework directive in this area. What would be more important, in order to shine some light into the jungle in the interests of consumer protection, would be clarification of how the directives applicable in this area interact. Unlike some of those who have spoken before me, I do not expect an additional framework directive to achieve that.
Mr President, ladies and gentlemen, we have spent over twenty-five years working on protection for European consumers, and not a Parliamentary sitting goes by without consumer issues being discussed. I know I am disagreeing with some of those who have spoken today when I say that the rules that have worked for years have proved their worth and that their effects live on, even though they ended up as a legal package of which nobody could get an overview, and there are still some loopholes. The Commission is therefore right, by means of the proposals on consumer protection, to seek ways out of the confusion and suggest what some of those ways might be.
I want to put the case for a framework directive with a comprehensive clause founded on the principles of sound business practice. More and more frequently, the internal market ends up being handicapped as a result of the lack of regulations or the leeway left by the directives. It is particularly in view of enlargement that measures need to be taken to remedy this as soon as possible, and there is a need to combat not only unfair business practices that affect consumers, but also those used by all participants in the internal market on each other.
This latter category would include the attempts made by some Member States to use the protection of consumers or their health as a shield with which to protect national markets and industries from competition. There are also those who call themselves campaigners for consumers' rights who allow themselves to be engaged in this cause and help to drive competitors from the market. That is why I believe it necessary to make greater use of the legal form of a Regulation in order to achieve greater legal certainty. That will also lead to harmonisation, and that is what we need in the internal market. The Commission has drawn up a comprehensive list and appended it as an annex. All the points in it are important, but the new priorities in the Whitehead Report introduce a succession of others, ranging from important to less important. What Mr Whitehead has said today has actually contradicted this order of priorities.
Consumers can avail themselves of their rights only when they know what those are. Work on consumer protection should make information policy a priority. Consumers' associations have an important part to play in this, and governments must support them in it. It is because of their failure to do this that we have to set up these consumer centres in our Member States if we are to make progress in this area.
Mr President, the Commission's new consumer protection strategy is a highly ambitious strategy which symbolises quality of life of consumers by protecting them against unfair practices and reducing unwarranted price differences between one country and another, as well as giving consumers the confidence to access a market of 350 million people and safeguarding the credibility of consumer organisations.
The Commission deserves our congratulations on its detailed research, as of course do our rapporteurs on their proposed amendments. However, the path is not strewn with roses. The obstacles and technical difficulties are manifold. First and foremost, we need to convince the business world and a number of colleagues that a regulatory framework is not incompatible with the competitive ethos and is one of the basic prerequisites to healthy competition.
Secondly, everyone must realise that just listing business to consumer relations or even business to business relations does not amount to integrated consumer protection, especially if our common objective is a more efficient market and greater consumer protection. For example, the Green Paper proposals also need to address the proposed regulation on sales promotions.
As for the approach, opting as a matter of priority for a coherent framework directive containing a number of principles, such as a ban on immoral practices, the principle of good faith and the principle of fair trading practices, is the right approach. This approach does in fact reduce the need for detailed regulation, allowing a rapid response to be made to the increasing number of unfair practices and devices. Even legislators in central Europe, which are well accustomed to detailed regulation, are relying increasingly on general clauses in order to adapt legislation to changing circumstances. This approach has proven to be valuable and has allowed legislation to be updated.
We shall be unable to avoid specific regulation in the end, but it should play a complementary role. Besides, the flexible approach of a framework directive is also in keeping with the policy of increased self-regulation, to which priority should be given, but on two conditions: first, there must be a general time frame within which interested parties are required to agree and, secondly, there must be a common framework for determining who is responsible for honouring the obligations provided for in self-regulation.
Another problem is choosing between maximum harmonisation and minimum harmonisation. It is a difficult choice because, first, we do not want harmonisation to result in a lower level of protection and, secondly, maximalist proposals usually obstruct attempts to harmonise. I think that we should proceed on the basis of maximum harmonisation and should only take selective recourse to minimum harmonisation in individual instances.
I should like to close with a couple of words about the special attention which needs to be paid to consumer organisations. We need to ensure they are representative and transparent because consumer organisations are currently a consumer protection problem in themselves.
Mr President, Commissioner, I am very glad that I have managed to get a few of my amendments accepted. I hope that the Commissioner is also satisfied.
The one amendment to the Patrie Report has to do with taking into account the protection of competitors from unfair business practices, without prejudice to consumer protection, and in the interests of a uniform legal framework. Commissioner, I believe that to be of the utmost important particularly for small and medium-sized enterprises.
I am particularly happy to have been able to get two amendments that I regard as being quite crucial made to the Whitehead Report. One aims to guarantee optimum health and safety provisions in the current evaluation of chemical substances whilst ensuring the use of in-vitro testing procedures whenever possible. This is just a fundamental principle, but its embodiment in law will be a major step forward.
In the other, we call upon you, Commissioner, to promote the use of labelling in the WTO as a means of ensuring that consumers may be informed about origins and production methods. If I may adduce a simple example, it matters to consumers whether eggs are from hens that have been tormented in battery cages or happy hens that have been free to run around, even if they have to pay a bit more for them. They get better eggs, which taste better. Knowing as I do that you, Commissioner, are a particularly kind-hearted man, I am sure that you too will be very gratified by these amendments.
Mr President, Commissioner, ladies and gentlemen, even though we are near the end of the debate, I would not want to speak without thanking Mr Whitehead in particular, especially for the focussed approach to which he referred at the outset, which has enabled us to dispense with a number of issues that would otherwise certainly have been on the agenda.
We have seen how the discussion so far has demonstrated our unanimity as regards the objective of achieving a uniformly high standard of consumer protection. It is getting harder to achieve unanimity when it comes to clarifying where this objective ranks among the other policy objectives, and one Member said that we should support all measures that tend to promote sales. When it is consumer policy strategy that is under discussion, I think the only thing we can say to that is that our esteemed colleague is on the wrong track, at any rate where consumer policy is concerned. Consumer policy is about informing consumers, giving them freedom of choice as well as protecting them.
It has also already become harder to reach unanimity on the subject of what minimum or maximum regulation should be like. This is where I am right behind our rapporteur Mr Whitehead in his approach and where I would also like to underline that this examination of specific cases must of course involve seeing whether there are in the individual states tried and tested measures that harmonisation would do away with. I believe it to be apparent from all the reports and from everything that has been said, that we are a very long way away from our goal of a high standard of consumer protection in our Community, and that this makes it coherent and logical to enquire whether the country-of-origin principle and the principle of mutual recognition should remain applicable in future. I would like to conclude by saying that I attach great importance to item 18 in the Whitehead Report, namely access to affordable and high-quality services of general interest.
Mr, President, first of all I want to pay tribute to our three rapporteurs. Parliament is very fortunate in having distinguished Members who are experts in their field and that is reflected in the quality of the work they presented to us.
I want to speak from the perspective of the rapporteur on internal market strategy for the Committee on Legal Affairs and the Internal Market. I was very pleased that colleagues endorsed this report so soundly in the last plenary session. We all share the view that confident, well-informed consumers, empowered to make choices, are at the foundation of a successful internal market. We want those choices to reward companies that provide quality, value and outstanding customer service and we want to make sure that the framework of regulation does not discourage innovation; it must actually encourage innovative companies.
We also want to encourage responsible and successful businesses to adopt regulation to help themselves, to look at codes of conduct, to drive out irresponsible businesses. That is the framework in which we must all judge your proposals. I hope you will agree with me that it is of no value whatever to consumers to penalise successful and responsible businesses with excessive bureaucratic costs when the rip-off merchants simply ignore the legislation and go scot-free. Enforcement of regulation must be something that you will look at.
I am pleased that you explained to us the range of studies that you have commissioned, including impact assessment. I want your assurance today that the impact assessment is looking at the costs imposed on business and making sure the results are proportionate and delivering real consumer benefit.
In conclusion, I would like to say on behalf of all my colleagues in the Internal Market Committee, that we are really interested in consumer policy. We would like to see more of you in the Internal Market Committee because we think that some of the proposals you have sent to us are not delivering benefits to consumers in the way that we would like to see.
I say to you in generous terms, please get out more, come and spend more time with us and together let us build a real consumer-driven internal market.
Mr President, Commissioner, I wish first of all to congratulate the three rapporteurs on their excellent work and say that enormous progress has been made in recent years at European level in the field of consumer protection, with the emphasis, of course, on food safety. It is true that too many food scandals had to occur for this to happen, but even so, we have reasons to be proud of the EU's legislative work in this field.
Now that we are beginning to draw up solutions for resolving other consumer protection issues, many people have expressed doubts as to the need to find common solutions in the EU. It should be recalled that the success of the European Union's food safety policy both in protecting the consumer and in balancing the internal market, has not been achieved only through more restrictive rules being established for food for human and animal food consumption. This success is also the result of these rules being communitarised. Consequently, given the enormous fragmentation and even incompatibility of trade and consumer protection rules in the Member States, which simply distort competition, bring down quality standards and undermine consumer confidence, I am in favour of all consumer protection legislation being harmonised to the highest possible degree.
With a view to this effort to harmonise, I believe that the European Union must start by defining a framework directive on commercial practices that clearly defines business operators' responsibilities to consumers. I believe, however, that there are other areas in which the European Union and the Commission must pursue their work, in particular on legislation to protect human health against the effects of electromagnetic fields, especially those created by mobile phones. The fact that the largest mobile phone companies are European should not prevent us from doing so.
Mr President, I wish to begin by saying how much I welcome this constructive and lively debate and how pleased I am at the extent to which the views of the Commission have been supported consistently across the House. Not only I, but also my staff and collaborators who have worked so hard on this proposal, take satisfaction from that.
I will start with the points relating to the framework directive and then I will address some points on the action plan.
A number of Members mentioned full harmonisation. As you know the Commission is determined to complete the internal market, and making the single market work for business and producers is just one side of the story. Internal market rules should also promote the confidence of consumers to buy goods and services without being put off by national borders that may lie between buyer and seller.
I reject the idea that you can have one without the other. The Treaty requirements on consumer protection and the internal market are entirely compatible.
The history of EU consumer protection is largely one of minimum harmonisation that leaves the Member States free to go beyond the basic level of harmonisation if they so wish. This has led to legal fragmentation. It has also created obstacles to the smooth functioning of the internal market.
Recent surveys reveal that only 13% of EU consumers made a cross-border purchase in the last 12 months. And, as I indicated before, harmonisation of consumer protection regulations was cited by 68% of businesses as one of the most efficient of a number of options in facilitating cross-border sales.
We need, therefore, to strive for simpler and more common rules and practices to promote consumer confidence in cross-border transactions. The importance of this is further heightened by enlargement. If neglected, fragmentation of consumer protection rules would significantly increase.
We have, more specifically, to overcome the real barriers arising from national laws and national case law on unfair commercial practices. For example, take the benchmark consumer - against whom misleading advertising is assessed. This, according to the ECJ case law - for instance the Clinique case - is the average consumer, reasonably well informed and circumspect.
But this test is not applied consistently across the EU. For instance, in the Saint-Brice case of 2000, the Belgian Cour de Cassation ruled that the benchmark consumer against whom misleading advertising should be assessed is the vulnerable consumer. In the Scanner advertising case, the German highest court ruled that the benchmark consumer is the casual observer instead of the reasonably circumspect consumer. Therefore it is our intention to provide for full harmonisation of rules on unfair commercial practices and codification of the average consumer test, thus removing significant barriers.
I turn, briefly, to mutual recognition. The framework directive will provide full harmonisation of the laws on unfair commercial practices. This convergence and the effective level of consumer protection achieved should set the political conditions to make the principles of mutual recognition and country of origin acceptable.
The overall level of protection will be increased within the EU since a number of Member States do not at present have a comprehensive regulation on unfair commercial practices.
Naturally, we recognise that the framework directive must deliver an effective high level of consumer protection. This does not mean the lowest common denominator of existing national regimes. Nor does it mean a compilation of all the stringent existing national provisions. We need to strike the right balance between the interests of consumers to receive protection from rogue traders when they shop across borders and the interests of businesses to reduce their marketing and legal compliance costs.
A number of Members raised the issue of simplification. The Commission will try to incorporate as much as possible of the acquis in a framework directive. Those elements of the acquis that were included in a framework directive would be repealed. Of course, this will not include contract law provisions, which will be addressed in the context of the action plan recently adopted by the Commission. The framework directive will simplify the regulatory environment on unfair commercial practices by repealing the predominant business-to-consumer provisions of the misleading advertising directive and by repealing, for example, the inertia-selling provisions in the distance-selling directive. These matters, which are currently subject to minimum harmonisation rules, will be fully harmonised by the framework directive. In addition, the general clause in the directive will replace all the divergent general clauses in the Member States and so create a more uniform regulatory environment. I know people are calling for it. It is an important aspect of this proposal and will make it generally more acceptable to business and consumers alike.
On the question of 'fair and unfair', the framework directive would hinge on a general clause prohibiting unfair commercial practices. The central question is, of course: 'What is unfair?' This was one of the main issues for consultation. The results of the consultation, our work with national governmental experts and the legal study we commissioned made it clear that it would be easier to define what was unfair rather than what was fair.
The definition of what constitutes an unfair commercial practice should lead to more legal certainty. Businesses trading fairly will not have to change the way they do business. To help achieve this legal certainty, a non-exhaustive list of unfairness categories and a list of examples of banned commercial practices will supplement the general clause.
A number of Members mentioned codes of conduct. Different positions have emerged in the light of the EU consultation on the idea of endorsement of codes at EU level. Some have argued in favour, others have argued against. Mrs Patrie's and Mrs Thyssen's reports reflect these differing positions. I want to encourage responsible businesses to treat their customers fairly and recognise that voluntary codes of conduct may play a key role towards this aim in their particular sectors. Any endorsement process should be voluntary. A code owner would choose whether to apply for endorsement, and a firm would, therefore, choose whether or not to join this code.
On the question of vulnerable consumers, this is an issue of some complexity. We are looking at this. There are a number of different aspects. We will make our minds up before we draft the legislation which I hope will be brought forward in the very near future.
I turn to Mr Whitehead's question on funding. I want to stress that it is as important to improve the quality of expenditure as its quantity. This is an issue we are also taking into account.
Finally, I thank Members again for their constructive comments and the rapporteurs for their reports. I look forward to taking into account the views expressed here this morning in the final drafting of the legislation, which I look forward to presenting to Parliament in the very near future.
Thank you very much, Commissioner Byrne.
The debate is closed.
The vote will take place today at noon.
Mr President, there is something I would like to have done in this House. I noticed today that there are banners hanging in the Parliament's courtyard. I do not want to discuss what is on these banners, but it has no place in this honourable House. If this precedent is followed, Parliament will soon end up looking like an advertising pillar or a hoarding full of posters, and that would be detrimental to the honour of the House. I therefore ask that these banners be removed.
I have taken note of this and I shall inform the competent services.
Mr President, I am delighted to see that Commissioner Byrne is here this morning because, as Chairman of the European Parliament's Intergroup on the Welfare and Conservation of Animals, I was very disappointed to receive a letter from Commissioner Byrne saying he was unable to come and meet our intergroup in the next three, four, five or six months to discuss issues concerning animal welfare, in particular the live transport of animals. I hope the Commissioner will reconsider this and find some space in his obviously very hectic diary.
Mr Evans, I think you would find it difficult to cite the rule that allows you to raise a point of order such as this. I hope, nevertheless, that this has enabled the rest of the Members to return to their places, because I have a statement to make.
I would like to read to you a message from Mr Cox, President of the European Parliament, following the assassination of Mr Zoran Dzindzic.
'I was shocked to hear of the assassination of the Serbian Prime Minister, Mr Zoran Dzindzic, and I strongly condemn this act. I hope that its perpetrators will swiftly be brought to justice.
Zoran Dzindzic, in many respects, symbolised the new democratic State that Serbia has become. We will remember in particular his personal commitment to democratic reform in Serbia and his role in the arrest and transfer of Slobodan Milosevic before the criminal court of The Hague.
On behalf of the European Parliament, I would send my sincere condolences to Mr Zoran Dzindzic's family and friends, and to the Serbian people'.
Ladies and gentlemen, I propose that we hold a minute's silence.
(The House rose and observed a minute's silence)
Mr President, I wish to point out one remarkable characteristic of the vote that is currently in progress. With effect from 1 April the European Union will be taking over from NATO responsibility for peacekeeping in Macedonia. This will be the first military operation to be conducted under European Union leadership. I would like to point out that the issue of democratic control is of even greater importance in this instance than in others; that the mandate of a parliament - specifically of this European Parliament - is required; and that this principle, whereby similar operations have to be subject to democratic control, has to be embodied in the future European Constitution.
Mr von Wogau, that was not a point of order.
(Parliament adopted the resolution)
Motion for a resolution (B5-0187/2003) by Mr Hernández Mollar, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on transfer of personal data by airlines in the case of transatlantic flights.
Mr President, we heard this morning from Parliament's legal services that if we retained the phase 'including private international law provisions' in paragraph 15 we could not mention the two articles of the Treaty which are the purpose of this amendment. I therefore move the deletion of those words, with the support of Mrs Thyssen and Mr Bushill-Matthews, who jointly moved amendments in the Committee on the Environment, Public Health and Consumer Policy originally.
Are any Members opposed to the application of this oral amendment presented by our rapporteur?
(Parliament gave its assent to the application of the oral amendment)
(Parliament adopted the resolution)
Report (A5-0423/2002) by Mrs Patrie, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the implications of the Commission Green Paper on European Union Consumer Protection for the future of EU consumer policy [COM(2001) 531 - C5-0295/2002 - 2002/2151(COS)]
(Parliament adopted the resolution)
Report (A5-0054/2003) by Mrs Thyssen, on behalf of the Committee on Legal Affairs and the Internal Market, on prospects for legal protection of the consumer in the light of the Commission Green Paper on European Union Consumer Protection [COM(2001) 531 - C5-0294/2002 - 2002/2150(COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
. (FR) I did not vote for the Avilés Perera report tabled on behalf of the Committee on Women's Rights and Equal Opportunities, not because I do not agree with the broad lines of this report. I agree, and am even certain, for example, that it is essential for the current and future Member States to take full advantage of the programming opportunities that exist with regard to the various forms of Structural Funds intervention in order to promote an integrated approach to equal opportunities for men and women and support specific actions in favour of equality. I also consider that the Structural Funds should play an important role in supporting economic and social restructuring in the candidate countries, with particular regard to the effects of this restructuring on the employment situation for women, provision of childcare services and care for other dependants.
I voted against this report because I do not agree with the wording that implies that economic restructuring, in other words the change from the communist system to a market economy, has only negative effects. This is a posthumous glorification of the communist ideology which is not to my taste. I tried to amend the text with a more subtle wording. I did not succeed in committee and the amendments were rejected in plenary. I regret this and I wanted to specify here my position in this regard.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) I congratulate Mrs Avilés Perea on the excellent report she has drawn up on 'objectives of equality of opportunities between women and men in the use of the Structural Funds', which I fully support, especially with regard to the need to consolidate the objective of promoting equality of opportunities between women and men in operations co-financed by the Funds (as stipulated in the Structural Funds' General Regulations and as applied to the programmes of the three Funds and four Community initiatives).
I also wish to highlight the need for actions taken under the European Social Fund not only to affect improving women's participation in education, in vocational training and in the labour market, but also in reducing segregation in the labour market, in reducing pay differentials, in promoting the role of women in the fields of information technology and communication, entrepreneurship and decision-making processes. The actions of the European Social Fund and of the other Community funds and initiatives must be drawn up in such a way that they properly cover regional and local levels within the State structure, and not only the national level.
- (NL) The Committee on Women's Rights and Equal Opportunities was right to also look into the opportunities and obligations that the existence of the EU Structural Funds can deliver for promoting equal opportunities. The Treaty of Amsterdam and the regulations relating to the Structural Funds also make mention of this. In practice little has been achieved when it comes to infrastructure, transport, environment, urban and rural development, fishing, enterprise policy, the information society, research, technological development, training and in-service training. The rapporteur is asking for support for better child care, care for the elderly, better organisation of working hours and a different division of tasks within families. She is also asking for a balanced participation of women in bodies that select and make decisions about projects at local, regional and national levels, and for sanctions against projects that do not meet these criteria. I support this proposal because everything it contains is fair and well-intentioned. However, I do not think it will do much to solve the present problems. The role of the Structural Funds is going to diminish for the current EU Member States or even disappear altogether, in favour of projects for the newcomers. It will be good if feminist criteria are taken seriously into account from the beginning for these new projects.
. (EL) As far as the ?U is concerned, unemployment and poverty among women are not caused by capitalist exploitation; they are caused by women being less qualified and having greater family responsibilities and by reactionary perceptions that foster gender discrimination. Instead of providing full-time, stable employment, it proposes to extend part-time employment and anti-educational, quick-fix specialisation programmes, turning women into cheap, flexible labour.
Not only does the third CSF fail to empower women; it subsidises employers so that they can undermine employment rights, with most of the funding going to infrastructure works which empower big business.
Mainstreaming the gender dimension in various policies in the name of equality has swept away positive arrangements in favour of women as part of the harsh, anti-grass roots economic policy, with the result that they are now even worse off. Proposals include further cuts to the state family benefit system and using private-sector programmes and structures to cover social services such as health, education and welfare.
We are in favour of positive arrangements for working women, provided they are free of charge. We are not in favour of promoting flexible working hours on the pretext of reconciling working and family life. We are in favour of full-time, stable employment and of extending and strengthening employment and social rights.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) I agree with the content of this report because, in my view, equality between men and women requires equality of access to the benefits of the Structural Funds. In practical terms, with regard to the gender perspective and even when it does not legislate, the European Parliament, specifically in its capacity as a privileged forum and as the body that represents the citizens, issues guidelines both for the citizens in general and the Member States, which are the targets of some measures proposed by the report. Parliament must, therefore, be able to translate and represent various points of view.
This report provides a good opportunity to promote further steps to achieve greater equality of opportunity between men and women and - it should not be forgotten - also greater equality within the worlds of men and women themselves. Indeed, individuals' freedom of choice cannot be ignored and it is important to correct inequalities where these different personal choices are concerned and to ensure that these choices are respected.
What is particularly interesting is the report's proposal to promote the reorganisation of working time for men and women and the need to encourage awareness of the equal distribution of tasks within the family. In this context, however, I think it is appropriate and crucial to protect and also deal appropriately with the high value of domestic and intra-family work. Unless we do so, we will be prolonging and deepening inequality.
. (PT) The Structural Funds must contribute, even in the countries of the European Union, to combating existing gender inequalities in development policy.
The negative effects of economic and social restructuring must take account of the specific characteristics of women's dual role and policies supporting children and the elderly must also be considered by the current Member States and those preparing for enlargement.
. (FR) The Friedrich report is correct on two counts: first of all, in stating that the current voting system in the ECB Governing Council ('one member, one vote') will be impossible to maintain following the enlargement of the euro area; and secondly, in adding that the reform proposed today by the ECB itself (division of countries into groups, with differentiated rotations) is unclear, complex and also extremely difficult to operate.
This report, however, is forgetting two important points: firstly, the 'one member, one vote' system was deliberately introduced into the Treaty of Maastricht in order to present the model, supposedly attractive to the electorate, of a monetary union operating in an egalitarian way; secondly, this model is already not working very well, even before enlargement, and is the main reason for the ECB's inertia in the face of the problems of the largest economy in the area, Germany.
The reform proposed by the ECB, under its technical exterior, is therefore far from harmless. The alternative suggested by Mr Friedrich (introducing weighting according to population), for its part, calls into question a fundamental principle of equality adopted solemnly by the people. That is why we are asking for more than just a hurried debate.
We have chosen to vote against the report on reforming the European Central Bank and the European System of Central Banks. We have also voted against the ECB's proposal.
We believe there should be no hurry in tabling a proposal on how the ECB work might be reformed. Not until 2007 at the earliest will EMU be enlarged by more than 15 members. There is therefore no reason to put a move on and table a proposal at this early stage. We think it is better to analyse this issue in greater depth and to give the new Member States opportunities to express their opinions on the matter. In any future proposal, it will be important to emphasise the need for improved transparency within the ECB. Transparency is an aspect that, unfortunately, is conspicuous by its absence in the proposals presented.
. (PT) Enlargement and the need to take effective decisions have been used to justify extending qualified majority voting, as at Nice, strengthening the federal approach and the domination of decision-making by the major European powers.
The ECB, the Community institution that has breached the principle that all Member States should be represented on its Executive Board, and also perhaps the least democratic and transparent of all the institutions, has made a recommendation to the Council to 'preserve its capacity to take decisions in an effective way'. It proposes that 'the number of governors with voting rights should be lower than the total number of governors with a seat on the Governing Council of the ECB' and wishes to introduce a rotating system to determine who votes and when, which would mean the governors of the central banks losing their permanent voting rights, would introduce criteria of representativeness based on the size of the country's financial sector and volume of GDP, and a system that will always ensure the presence of the major powers to the detriment of the smaller countries. This is completely unacceptable. Hence our appeal to the Portuguese Government not to accept this position and to take account of the European Parliament Resolution rejecting the ECB's recommendation.
. (FR) Neither the European Central Bank's proposal to reform the voting methods within the Governing Council nor the model proposed by the Friedrich report are satisfactory.
The ECB's proposal would, in fact, allow the larger Member States to dictate monetary policy. The model proposed by the Friedrich report allows one vote per member within the Governing Council, thereby giving the impression that it respects equality between the Member States.
In fact, this is not the case since it will be the Executive Board of nine members that will take most decisions. Amendments Nos 3 and 4, tabled by Mr Huhne, certainly represent a significant improvement.
I nevertheless believe that the IGC must agree on a proposal that reflects a better balance between fairness and effectiveness.
- (NL) I agree with the majority who reject the proposal, but my criticism goes even further than that of the majority. Each central bank takes important decisions on interest rates and exchange rates, with major consequences for incomes, employment, investments and the level of public services. It is precisely because of the importance of these decisions that banks that issue bank notes were brought under state control in the past. This meant that important considerations could be taken out of the hands of the banks and were made the responsibility of governments and parliaments. The European Central Bank is in danger of being cut increasingly loose from the Member States. There is a grave danger that the central bank of issue will eventually start to operate as an institution that is separate from society and cut itself off from all forms of control. A rotating system for the Governing Council means that members from the separate Member States are no longer involved in decision-making, while their countries do have to suffer the negative consequences of those decisions. The enlargement of the number of members of the EU and EMU must not be allowed to lead to a situation where the individual Member States no longer have any involvement in this institution which is so important to the inhabitants of all the countries concerned. Public control over the ECB should be increased rather than reduced.
. (PT) The enlargement of the EU will make decision-making by the ECB more difficult, not only because there will be more members of the Governing Council with voting rights, but also because there will be less homogeneity of points of view. It is, therefore, understandable that the ECB should have proposed an amendment to its Statute that streamlines its decision-making process. I do feel, however, that the solution that has been reached - that of rotating voting rights in line with each State's GDP - is not acceptable. First of all, because it eliminates the principle currently in force, which is 'one State, one vote'. Secondly, because it makes it more difficult for the public to understand how the EU's monetary policy is defined. I therefore feel that in the context of the necessary reform of the ECB's decision-making system, a dual majority system must be created in which:
1. Each member of the Governing Council always has the right to vote;
2. Proposals that achieve a simple majority of votes of the national governors are adopted, provided that this majority represents at least 62% of the population. Reform of the ECB's voting system must only be implemented, however, at the next Intergovernmental Conference, which is scheduled for 2004.
. (PT) Taking advantage of the recent entry into force of the Treaty of Nice, the European Central Bank has already made use of its new powers by proposing an amendment to the operating methods of its Governing Council. Although there are no doubts as to the ECB's need to adapt its operation to the forthcoming enlargement of the EU, some questions nevertheless remain about the new model it has presented. Like the United Nations, the ECB would now have an Executive Board consisting of 5 Member States with permanent voting rights. The other Member States from the Eurozone, including Portugal, would be integrated into one or two groups with a rotating voting system, with votes weighted according to GDP size.
In practice, this reform runs the risk of marginalising the smaller Member States, abusing the principle of 'one country, one vote' and making the ECB's operations complex and opaque. The ECB must be a strong body, with greater autonomy from the governments of the EU's Member States. This is not about the amount of power Portugal will lose but a fundamental issue of the type of European construction that we wish to achieve.
I have voted against the report because I cannot support the proposal in item 3 that the ECB's Governing Council should act on a double majority basis when taking decisions and that these should be 'based on the population of the Member States, the total size of the economy and the relative size within it of the financial services sector'.
Nor can I recommend the Council's proposal that the eurozone countries be divided into three groups under a rotation system.
In both these cases, the principle of 'one member, one vote' would be abandoned. That is something I cannot on any account support. Instead, there is every reason to defend this principle, which is based upon equality between the Member States and upon everyone's joint accountability.
. (PT) The pretext of combating terrorism is now in place and a vast and complex mechanism to limit freedoms continues to be developed and established. The lack of respect for fundamental guarantees of rights and freedoms is demonstrated in initiatives promoted at EU level and in the scandalously superficial procedures that have been used to adopt measures to combat terrorism, including the Framework Agreement on the European arrest warrant and other anti-terrorist measures.
Although I regret the fact that various proposals for amendments tabled by my group, which sought to ensure respect for the basic principles of law, have been rejected - for example the amendment establishing that a person accused of a crime shall be considered innocent in the eyes of the law until proven guilty; the right to a fair trial, the right to protection and the right not to be sentenced or punished by the courts twice for the same crime - this proposal for a regulation has incorporated amendments that enable us to guarantee the survival of people whose names feature on lists of terrorists or of people with connections to terrorists without any trial having taken place.
Hence our vote in favour of the report.
- (NL) Since the disaster in New York on 11 September 2001, attempts have been made to make the international financing of terrorist activities impossible. People and organisations have been put on lists and suddenly forbidden to travel abroad. It has also been made impossible for these same people and organisations to receive or spend money through bank payments. This has even meant that people have lost all their income with which they support themselves and their families, without being locked up for a criminal offence against which they can legally defend themselves. Once they are on a list, no matter how much of a mistake that may be, it is extremely difficult to get off again. Generally it is not the real terrorists who are affected by this, as they have developed illegal routes that cannot be touched by it. They are refugees and democratic oppositions in exile, who are hated by the regime in power in their country of origin. I have asked for attention to be given to this problem before in written questions on organisations of people from the former state of Somalia and of the left-wing opposition driven out of the Philippines. What is now being proposed is moving in the right direction. The people affected are now able to pay for their food, accommodation, medical care and legal representation and it is no longer impossible to get names scrapped from the list.
. (PT) The 'replacement' of NATO forces with a military force under the ESDP is being presented as the first military operation to have been undertaken under this EU policy, a policy to which we are opposed. This is a military operation that has been executed following the EU/NATO declaration on the ESDP of 16 December 2002, which welcomes 'the strategic partnership established between the European Union and NATO in crisis management, founded on our shared values, the indivisibility of our security and our determination to tackle the challenges of the new Century'.
This is a military force, albeit a 'symbolic' one, which can call on the resources and capabilities of NATO and is headed by the Deputy Supreme Commander of this organisation in Europe - a military operation under the ESDP as the European pillar of NATO.
This is an attempt to pursue an illegal and illegitimate NATO operation which is consistent with the interference and imperialist aggression inflicted on the Balkans. It is therefore an initial military operation that will open the way to others, with the 'replacement' of NATO forces in Bosnia-Herzegovina being suggested as the next.
Hence our vote against the report.
- (NL) External military interventions are usually a bad thing, as they involve a major power trying to impose its will on the warring parties from outside, without the consent of those parties. Or they involve taking sides and giving support to one warring party based on the major power's own interests or ideologies. That is what people call 'peace-enforcing', the imposition of peace. Peace that is not supported by the parties involved will lead to a resumption of conflict after the withdrawal of the new occupiers. My party, the Socialist Party in the Netherlands, repudiates wars like those in Kosovo, Afghanistan and Iraq, nor do we support the construction of an integrated EU army. We do support 'peace keeping', helping to maintain peace at the request of both parties in a conflict. This is geared to keeping the warring parties apart and avoiding new disasters. This is why we support this kind of military presence in Cyprus, Kosovo and Macedonia. If the UN does not bear the direct responsibility for this, then better the EU than NATO with its bias toward American war policy. That is why I am voting against the majority of the GUE/NGL Group and for the EU taking over peace-keeping responsibilities in the north-west of the Republic of Macedonia.
. (PT) I sometimes have the feeling that we are our own worst enemies.
The concern that this issue has raised is justified. It is right that the procedures followed have been improved, as a result of being harmonised with the general legislative requirements for data protection. After the balance achieved, however, in the text adopted in the specialist committee - from which the basic proposal originated - it is absolutely deplorable that various amendments have eroded this reasonable balance and have chosen to use language that can only be described as rabid, heading full tilt into demagogy.
This entirely misplaced 'fury' can only be explained by the clash of political agendas and by the subconscious desire verbally to let loose at the Americans or anything that smells of the US or sounds American. As a matter of fact, this hysterical language is, in itself, quite incomprehensible, in light of the explanations given by the Commission yesterday during the debate in plenary.
Consequently, since these amendments have been approved, I felt bound to vote against the final report.
I regret the fact that the majority has wished to present this sad picture to the citizens and to show how their security would better safeguarded if it depended on the European Parliament. By ignoring the fact that all of this began with appalling terrorist attacks perpetrated by means of the civilian use of civil aviation, the abusive language that has been used strikes out at the police instead of the terrorists (and instead of the real risks that exist), sending out a deplorable sign that we fail to understand the harsh reality and...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) In May 2002, the Bureau authorised the Committee on Women's Rights and Equal Opportunities to draw up an own-initiative report on an integrated approach to gender mainstreaming in the European Parliament.
I must say that the choice of this subject by the Committee on Women's Rights and Equal Opportunities was not my priority, given that there are many other problems that deserve to be addressed by an own-initiative report, problems that concern millions of women in the European Union, such as, for example, the issue of independent social security for spouses helping in small and medium-sized enterprises and in agriculture, where these unpaid, invisible workers are discriminated against particularly in the event of divorce.
Women who are fortunate enough to be employed by the European Parliament and those who have succeeded in becoming Members of the European Parliament are certainly not the most discriminated against or the most worthy of pity among females in the European Union, who make up the majority of citizens. Now, however, we have been presented with this report which follows in the footsteps of many others, to which it does in fact refer, insisting on repeating yet again what was enacted years ago and is enshrined in directives and in the statute with regard to employees. Do we really need an own-initiative report to say that Parliament agrees with the provisions of Article 13 of the Treaty prohibiting all forms of discrimination?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (DE) Our society cannot at present do without measures aimed at promoting more equal opportunities for women. This is where the European institutions, the European Parliament in particular, can play a role as a pioneer in the world of work as a whole.
Equal treatment for men and women is incorporated in the Treaty establishing the European Communities and in the Charter of Fundamental Rights. Here, gender mainstreaming is appropriate long-term for integrating gender issues into political and administrative decision-making processes and ensuring equal treatment in all policy areas and at every level.
Speaking as a woman, though, I wish to be judged by my achievements rather than by my gender. The concept of 'positive discrimination' is an inherent contradiction, as discrimination cannot be a positive thing. We should therefore be careful not to throw the baby out with the bathwater.
. (FR) We voted for the Bösch report on the protection of the Communities' financial interests because it is a serious, solid report which lists astonishing problems and cases of fraud within the Commission, thereby confirming what we have been saying for a long time.
During this sitting, it has been revealed that documents were concealed from the European Parliament in the Andreasen case (contested dismissal of a chief accountant of the Commission, who denounced irregular practice in relation to normal accounting procedures). We would like to protest against this concealment. It is therefore possible that this scandal might become more serious and add to the charges of the Bösch report.
We have reservations, however, with regard to repeating the longstanding demand - which is, in fact, discreet in the Bösch report - for the creation of a European public prosecutor. Without entering into the debate here, I would simply like to point out that the Convention task force concerned, despite its federalist good will, also found this proposal to be debatable. We can be just as effective using other means, such as Eurojust, which would have the merit of not creating a chain of institutional problems
.
. (DE) The reduction in the incidence of suspected fraud and irregularities in 2001, by 37% over against the preceding year, obscures the report's real message, which is a powerful one. The reality is that, in comparison to previous years, this is the second highest level that figures for suspected fraud have reached. These results, which emerge from the report, give cause for concern. Although there have been improvements in the combating of fraud, it seems utterly impossible to get misuse or the irregular use of EU funds under control.
I repeat my long-standing criticism that the structures mean that abuses are inherent in the system. I appeal to the Member States to make greater efforts in this area in order to put an end to these abuses. Cooperation with other Member States, as well as closer checks at home, is absolutely vital, and not just in view of the imminent enlargement.
- (NL) The protection of consumer rights, just like the protection of health, the environment and safety at work, must not stop at national borders. Even if there were no EU, agreements would have to be made between different countries on common support for these rights. As always, in the end it comes down, however, to the content of the agreements and not the fact that everything is subject to the same regulations. You can level everything down by regulating as little as possible, scrapping existing national regulations and leaving as much as possible to voluntary cooperation of the companies involved. That may fit in well with the prevailing neo-liberal ideology, but then the protection does not amount to much and those who break the rules are not hindered in continuing their bad practices. In the decision-making on strategy and the Green Paper on European consumer policy, there is a great temptation to misuse consumer protection as a lever to bring about greater uniformity of regulations at EU level, without solving the real problems. I support the warning against this of the Consumer Association in the Netherlands. It has to be about combating unfair trading practices. Codes of conduct cannot substitute for legislation but are no more than detailed supplements. It has to be possible to enforce compliance with the supplements by all concerned. Fortunately the proposals of the rapporteurs, Mrs Thyssen, Mrs Patrie and Mr Whitehead are moving in more or less that direction. I voted wrongly on the conclusion to section 23.
. (PT) The Whitehead report constitutes a crucial initiative in the European strategy for consumer protection policy. It is significant that this report focuses on the tourism sector - so important for the survival of the Algarve region, which I represent here - a sector in which consumer protection is synonymous with quality. In this context of promoting high-quality tourism, the report calls above all for a high common level of consumer protection and for more effective compliance with existing rules. Although these priorities are important, taken on their own, they are relatively unambitious.
I therefore agree fully with the rapporteur's emphasis on the need for the EU to adopt legislative initiatives that are crucial to the protection of human life, specifically in the field of tourism. In particular, to rapidly adopt a Directive on Fire Safety in hotels, a review of the current timeshare system and even to extend consumer protection in the air transport sector.
I also welcome the initiatives on informing consumers about their rights. Currently, only a meagre 52% of consumers feel that they are well informed. To this end, I support greater participation of consumer's organisations in developing awareness-raising and information campaigns.
. (PT) I have voted in favour of this report and welcome, in particular, the fact that broad consensus was reached on this matter in the specialist committee. In fact, the consumer policy strategy for 2002-2006 will lead to legislative proposals that we, like the rapporteur, hope will respect the important criteria established in the European Commission's package on better regulation, in particular: the principles of subsidiarity, necessity and proportionality; the presentation of consistent proof of the need for Community action; the identification of existing barriers to the development of the internal market; making appropriate information available on the impact on the existing Community acquis and on the main interested parties, which are undertakings and consumers; and lastly, the presentation of adequate proof and guarantees on the viability and effectiveness of measures intended to implement the objectives that have been set.
In addition to the reference made to the importance of listening to consumer associations - including those from the candidate countries - and to the fact that their involvement in the preparation of future legislation is much needed, I believe it is, at this stage, extremely timely that, in addition to launching the debate stimulated by the Green Paper on consumer protection, the Commission is initiating awareness-raising campaigns directly targeting consumers. As the rapporteur rightly states: 'an informed consumer is an empowered consumer'.
. (PT) As I stated in my explanation of vote on the report by Mrs Thyssen, Community consumer protection rules have clearly failed to adapt to a rapidly changing market. It is therefore extremely important to provide, essentially, for consumers to be given a simple, coherent, reliable and effective legal framework that can be implemented regardless of the nature of the commercial practice in question.
I also agree with the idea that the Commission should give serious consideration to establishing databases that will enable the exchange of information and the creation of an early-warning system, allowing Member States to undertake coordinated actions when faced with a flagrant breach of consumer rights. The existence of an internal market and within this, various transnational business operators, requires the creation of appropriate mechanisms for protection and transparency.
Lastly, I also believe that following on from the participation of consumers' associations, a code of conduct should be adopted, a list of unfair practices should be drawn up and in due course a legislative framework adopted that corresponds to the final outcome of the debate, (amongst the models proposed are 'maximum harmonisation', 'minimum harmonisation', or a model based on a 'case-by-case approach'). This model, however - it must be stressed - will still have to take due account of the principles of subsidiarity and proportionality.
. (PT) The Thyssen report quite rightly calls for simpler and better targeted legislative measures to ease the implementation of the legislative strategies proposed in the Green Paper on the legal protection of consumers, since, despite the progress that has been made, the legislative arsenal applicable to the internal market lacks transparency and is too fragmented to inspire consumer confidence.
As everyone knows, this Commission Green Paper on fair commercial practices is intended to stimulate debate on the possibilities for improving the operation of the internal market in the field of electronic commerce between business operators and consumers.
We have a real obligation to support this debate and to produce legislation that is simple and effectively implemented and which offers genuine protection to consumers in an internal market that is constantly and rapidly changing. Hence my vote in favour of this report.
. (PT) I share the idea that Community consumer protection rules have failed to adapt to a rapidly changing market. This is why, in stimulating a debate on possibilities for improving the operation of the internal market, the Green Paper is extremely opportune.
I also agree with the attention the Green Paper pays to the new relationships between undertakings and consumers, particularly in the context of electronic commerce. In fact, the emergence of this new commercial situation as a result of the explosion of electronic trade calls for realistic measures to be adopted, specifically measures in line with the principles of greater security in legal trading, the security of commercial transactions, consumer protection and fair trading practices between competitors. In order to achieve these aims, I agree with the view put forward by the Committee on Legal Affairs, specifically with regard to the need for Community legislation arising from this Green Paper to be clear, simple, coherent and of high legislative quality. I am also of the view that it is crucial to promote, as suggested, impact studies and preparatory studies (upstream), and studies of the effects (downstream), enabling the creation and gradual development of a system that is accessible, effective and available at low cost for consumer protection and dispute resolution.
Mr President, the Turkish Constitutional Court has today proscribed HADEP, the pro-Kurd People's Democracy Party, and has, among other things, forbidden forty-six of its members to take part in any kind of political activity for the next five years. Turkey is a candidate for accession to the European Union, in which it is not acceptable for political parties to be banned in this day and age.
Mr President, I ask you to intervene in this matter.
I do indeed have great sympathy with your criticism, and this is something I do not understand either. It will be noted in the Minutes. Thank God we do not have to discuss Turkey's accession today.
Mr President, I now wish to ask the Bureau the following question: in the resolution on the issue we will shortly be voting on, concerning company relocations, the Portuguese version of item 8 is different to all of the other language versions. I believe that item 8 of the Portuguese-language version is wrong and item 8 of the versions in French, Spanish, English, etc. is correct. I would therefore ask the Bureau to ensure that this item is corrected and to inform the plenary that this is done before the vote takes place.
Thank you for pointing that out. We will ask our language service to take up this issue.
The next item is the Commission statement on the closure of undertakings after receiving EU financial aid.
Commissioner Fischler has the floor.
Mr President, honourable Members, newspaper headlines feature - with increasing frequency - the closure of undertakings to which financial aid had been granted by the European Union. Whilst this is not a new problem, it is true that the instances of closures, often followed by relocations, have recently been increasing in number. The Commission therefore understands very well why Parliament attaches great importance to this problem and has a considerable interest in it, and how our fellow-citizens are quite right to be perturbed by it.
My fellow Commissioners, Mrs Diamantopoulou and Mr Barnier, have asked me to put before you the Commission's position on this complex problem. This will obviously have to touch on several different aspects, the first being the policy of economic and social cohesion by means of co-finance from the Structural Funds; secondly, European social policy; but also, thirdly, the rules of the European internal market, which should enable our enterprises to build themselves up in a climate of fair competition.
I would like, in my statement, to focus on the issues I have just mentioned, but before doing so, there are two other points I would like to address. The first is that the problem of the closure of undertakings - even if the financial aid granted means that the Community is directly affected - is not a phenomenon exclusive to Europe, but one that must be considered in its international context.
It is unfortunate that our enterprises often succumb to the temptation to relocate their operations to countries where wages are low, sometimes disregarding all the requirements of social and environmental integration. This international dimension of the problem demands that we be consistent in finding international or global solutions to it, which will, above all, involve active cooperation with the poorest countries and the creation of a system of international law that is more rigorous and better applied.
Secondly, it is in the context of enlargement that the Commission gives this problem particular attention. My fellow Commissioner, Mr Verheugen, recently stressed that the forthcoming enlargement offers Europe great opportunities in the future despite the difficulties necessarily involved in the short term in integrating these countries, which, on average have a lower per capita gross national product.
In an internal market such as our own, the decision as to where to base a business operation rests solely with the management of the enterprise in question. As we know, investors base their decisions on the advantages of one site as compared with those of another, and these include labour costs, social conditions, the quality of the infrastructure, the legal framework applicable, but often aid from the public purse and favourable tax treatment as well. The subsidies granted to the investors are freely negotiated with the public authorities, within the limits of Community and domestic legislation on state aid.
Let me now turn to the subject of 'closure of undertakings and Community aid' and remind you that the European Union's regional policy has as its objective the promotion of economic and social cohesion by stimulating the development of the poorest regions. The regional aid granted for productive investment is therefore meant primarily to compensate for the disadvantages of the regions supported in this way, making them better able to hold their own in competition with regions that are better off. This is an area in which the Commission can ensure only the implementation of the general provisions on the Structural Funds laid down by the Council with Parliament's agreement. I might add that this corresponds to the practice within the Member States, in which every region endeavours to attract new enterprises and direct investment.
The Commission, however, also has the task of preventing unfair competition between states, business people and the social actors, for which, in the 2000-2006 programming period, the Structural Funds provide for a range of preventive measures, which I would like to rehearse briefly. The guidelines on national regional aid require the recipients of this aid to maintain their investments for a period of at least five years, a period beginning with the date of the initial investment in the enterprise in question.
The 1999 general Structural Fund Regulation takes the same approach, stating as it does that the Funds will continue their contribution to productive activities only if there is no change in the site at which these activities are carried on in the course of the five years following the Structural Funds' decision to contribute.
Finally, the new regulation on State aid for employment enacted in 2002 is rather more flexible, requiring that the jobs created be maintained for a period of three years in the case of large enterprises and for a period of two years for small and medium-sized enterprises.
All these provisions will have to be applied in the future Member States from the moment of their accession. I would like to observe, in order to give the full picture, that the five-year rule I have just mentioned applies only to the 2000-2006 programming period. It is possible to reduce or cancel Community aid in respect of the period from 1994 to 1999 if the conditions subject to which the measure is operated no longer apply. In all these instances, neither the Commission nor the Member States may refuse to grant a subsidy if the necessary conditions are complied with, but, if it becomes apparent that an enterprise has received support without complying with Community provisions regarding state aid, it shall reimburse the aid to which it is not entitled.
The Commission is prepared, then, to discharge its responsibilities where an enterprise has, under an aid scheme co-financed by a Community programme, received subsidies without being entitled to them. This does, however, presuppose that the authorities in the country from which the enterprise has migrated have, in the first place, established that the points described above of the provisions have been breached.
Let me also briefly enlarge upon the social dimension of the problem of the closure of undertakings. Although there is no doubt that the closure of a plant is a matter for the management of the enterprise in question, we cannot, however, disregard the fact that the many restructurings currently in progress in Europe are not all comparable with each other. Some are the result of clear economic decisions and have been discussed frankly with the workers and their representatives, while others, regrettably, carried out without regard for labour law, force people, unprepared, into unemployment.
The Commission's position is clear; enterprises may well be free to come to their own economic decisions, but they must always be aware of the social dimension. If job losses appear to be inevitable, everything possible must be done to make the workers affected by them more employable. If this is to be done, the enterprises must have thought out a forward-looking policy and must also demonstrate social responsibility.
At this point, I really do want to particularly stress the point that nothing, indeed nothing, can justify the failure to inform and consult workers' representatives in the case of restructuring. Several Community directives lay down the framework within which such a dialogue must take place. The European Works Councils Directive, in particular, imposes on multinational groups of companies with bases in Europe precise duties as regards informing and consulting workers' representatives.
Social measures accompanying restructuring are, after all, also an important issue for the social partners and for the new European Observatory on Industrial Change. In this area, too, the Commission relies on the Member States, upon whom devolves the duty of ensuring compliance with Community labour law. What the Commission will do, however, is to exercise a comprehensive monitoring function, with the primary objective of ensuring that the directives on worker information and consultation are adequately transposed.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Commissioner Fischler on the communication that he has just given this Parliament, but I cannot. I am unable to do so because of the lopsided thinking that has led to the belated approach to a problem that has been around for a considerable time, as in fact the Commissioner stated a few moments ago, and also because of the disappointing content of this Commission communication.
Today, at best, we will be attempting to limit the damage caused by the abuse of Community aid granted to multinational companies. Perhaps, if the Commission had shown greater foresight and been more vigilant, the situations involving the closure and restructuring of companies that have led to this Commission communication would not have occurred. On my own behalf and on behalf of the PPE-DE, I wish to express my total solidarity with all the workers, especially those in Portugal, affected by foreign companies' decisions to close.
Job losses deal a devastating blow to the workers affected and their families. I shall highlight two cases with which I am very familiar: those of the Clark shoe factory and the Bawo clothing factory. Last January, the management of the Clark company decided, unexpectedly and without consulting anyone, to close their factory in Castelo de Paiva in Portugal, leaving 588 workers unemployed. Two years previously, acting in a similar way, they had shut down their factory at Arouca in the same region, leaving almost 500 people unemployed. Clark had benefited from enormous sums of Community, national and local aid. Despite this fact, the company claimed that the justification for these mass redundancies was their having to import shoe uppers from India and Romania in order to maintain a competitive price structure. I have just quoted verbatim from the press release issued by Clark on 10 January.
The other case is as follows. Last February, the management of the Bawo company proceeded to remove the machinery from its factory at Estarreja under the cover of night and entirely without the knowledge of its workers. By pure chance, one of them realised what was going on and alerted her colleagues. All the workers maintained a vigil at the factory gates, day and night, in the rain and cold, until the courts ordered the seizure of the equipment.
Both companies intend to relocate to enlargement countries and to third countries. These cases are models of a poor example to set and raise the following questions: where is the balance between economic interests and those of the companies and the rights of workers and of society? If this situation continues, what will become of the European social model?
Mr President, Commissioner, we are in favour of competitiveness, we are not enemies of globalisation, we understand the competitive nature of the world market, but we cannot accept the economy being considered to be an end in itself rather than something at the service of mankind. What we cannot tolerate is that the money from all European taxpayers should be used to reward companies that skip from country to country in the pursuit of greater profit and cheaper labour. Companies act in this way, moreover, without any social concern, either for their workers and their families, and even less for the economic effects on the regions affected. Subsidies that are granted must serve to create employment and not to fund relocations. It is not our intention to prevent companies from closing or relocating their factories, but to ensure that those benefiting from financial aid give commitments and provide guarantees for long-term employment.
The European Union's priority is employment. The Lisbon strategy set the objective of achieving full employment within the decade. This Parliament is increasingly apprehensive about the progress that has been made in the European Union with regard to the Lisbon ambition. This phenomenon of factory relocating is spreading in several Member States, creating unemployment and endangering the economic and social development of the regions. The consequence of this will be greater pressure on social security systems, which will have to bear the costs of social assistance for these unemployed citizens and we are, of course, moving even further away from the vision laid down in Lisbon.
Something must be done urgently. We therefore call on the Commission to draw up a legislative framework that will attach a moral component to granting companies Community funds. Clear rules must be established, which prevent and punish abuses by companies that receive subsidies from the European Union. The Commission must refuse to grant aid to companies that fail to respect the commitments they have given to the Member States and must force them to pay such aid back. As an immediate measure, we urge the Commission to monitor closures currently underway and to draw up a list of companies that fail to comply. I wish to use my final words to welcome the support of the other political groups in this Parliament, in particular that of our socialist colleagues, who have understood the reach of the serious consequences of these company relocations in the Community area.
Mr President, Commissioner, ladies and gentlemen, if I may, I shall fulminate and also express a demand and a regret. I shall begin with the fulmination: company closures, brutal and inhumane restructurings, mass redundancies, sudden relocations; these are the unexpected and, I hope, incidental aspect of Europe's somewhat savage capitalism. This is what happens, Mr President, ladies and gentlemen, when books are written and proclamations are read about a new business culture and when there is so much discussion of business and entrepreneurial ethics. People even talk about the social ethics of companies, about ecological ethics and I have even read, heaven preserve us, about the Kantian ethics of businessmen, when in fact many of them appear to be more set on disproving the ideas of the 19th Century thinker, Karl Marx. Some businessmen behave like real predators, indifferent to the social crises they cause, to the tragedies that they create for individuals and families and to the crises they produce in local economies. There is even a new specialised area of business, which consists of obtaining the maximum subsidies possible from European Funds only then, at the first opportunity, to leave the companies, which have been subsidised with European funds, on the brink of bankruptcy or even bankrupt. We have to react against this ignominious scenario, which is not in keeping with the modern business market and with the type of prosperous and social economy that we have in Europe.
My demand is this: since this is a European phenomenon and, therefore, one that must be combated on a European scale, we must emphasise the special dimension that the phenomenon of company relocation and closure has taken on in recent months in Portugal, where various companies, most of them multinationals, have announced their intention to shut down operations and to transfer their activity to other places. Some of them have received substantial financial aid to set up in regions such as Aveiro, Coimbra and Leiria, and to that end signed contracts with local authorities committing them to maintain activity there for a certain number of years. All of this represents a huge disaster for these Portuguese cities, towns and regions, where hope abounded when the initial investment was made and has now been painfully dashed.
My regret echoes the words of Mrs Bastos concerning the delay in the Commission's response to this phenomenon, which was announced a long time ago in various European countries. I also agree that the Commission should have acted more swiftly, not only by ensuring that its legislative machinery and the various directives in force were implemented, but also by drawing up a programme of action for a crisis situation such as this.
Nevertheless, to conclude, I also wish to offer my congratulations, on the fact that the Commissioner has defined a doctrine and a strategy that in principle warrant support, for responding to situations of this type, at the legislative, financial and social levels. I also wish to congratulate this Parliament and all the political groups on having united over this serious situation, thereby demonstrating that the European Parliament is not turning its back on the citizens' problems and that it can put this communication to the benefit of society and of Europe's citizens. Such action also ennobles and dignifies the European Parliament. I therefore hope, Commissioner, that we will still be able to provide encouragement for those workers who are today without hope and that we can provide a practical response and an alternative to these situations. And on that note, Mr President, I shall obey your gavel.
Mr President, two initial comments: the first is to say that Commissioner Fischler has not disappointed me because I no longer have any illusions about his actions. The second concerns my colleague, Regina Bastos, whose words were in total contrast to what the Portuguese Government is doing, presided over by the senior leader of her party, the PSD. I congratulate her on this, however, although I feel bound to note the contradiction.
Ladies and gentlemen, Commissioner, the increase in relocations by multinationals involving the partial or total closure of their factories in the countries of the EU in which they have been based, especially Portugal, is aggravating unemployment, stifling the development of regions lacking alternative forms of employment and increasing poverty and social exclusion.
In the majority of cases, these companies relocate in the sole aim of maximising their profits, since their productivity, efficiency or economic viability are not at stake. Furthermore, they sometimes undertake such action after receiving substantial Community, national and local aid, failing even to meet the commitments they have given and ignoring the extremely serious social and economic damage they cause, which is what happened in the case of C & J Clark in Arouca and Castelo de Paiva and in many other cases in Portugal.
This is an unacceptable situation that is underpinned by the existence of a roving form of investment for which ethics and social responsibility do not exist, and whose sole aim is to obtain the maximum profit possible, always in the pursuit of more incentives and more financial and fiscal aid and of cheap labour with few rights, ready to change location when the prospect of greater profits or greater community aid for them to set up appears elsewhere.
This situation is particularly serious in countries that are weaker in economic and social terms. The case of Portugal cannot be compared with that of other countries, although this entire issue warrants attention throughout the EU. In Portugal we have seen various examples of this phenomenon, of which I shall only refer to a few, involving closures of companies and parts of companies, new threats, and job cuts in multinational companies. I would highlight several examples of this: Eres, Bawo, Schuh-Union, Scottwool, Rhode, Ecco'let, Yasaki Saltano, Philips, Alcoa, Dhelphy, Alcatel. To sum up, this is a very long list, which needs to be closely examined. There are several thousand workers who are under threat, mainly women - and this is worth noting - in the textile, clothing, shoemaking and electric and electronic goods sectors. Measures must therefore be adopted to regulate this type of investment and to protect employment and local and regional development.
Hence our proposals for the urgent creation of a regulatory legal framework - which must not be confined to what Commissioner Fischler stated a few moments ago - that makes Community investment aid conditional on companies' meeting contractual obligations that ensure the protection of the interests of communities and regions affected and in this way ensure respect for sustained economic and social development accompanied by the full guarantee of information and intervention for workers' organisations throughout the process, including the right of veto.
It is particularly important that all aid is made conditional on long-term agreements in the fields of employment and local development, that no aid is granted under Community programmes to companies that do not respect these commitments or that misuse aid. Nor must aid be granted to companies that, having received aid in one Member State, transfer their operations to another without having fully met their commitments. Otherwise the aid they have received in the first country must be repaid.
Consequently, the Commission must make a rigorous assessment of all recent and current cases. Companies that have received Community financial aid must also all be audited, and these actions must be accompanied by an exhaustive study of the closure of companies that have received Community financial aid and into the relocations now underway, at a time, like this, when enlargement is close and when this situation is even more worrying.
Mr President, Commissioner, I hope it is not because we are discussing industrial desertification that Mr Fischler is here. I do not agree with his analysis, because I consider that the Union possesses substantial levers to influence the businesses subsidised by Europe that are now delocalising left, right and centre. I also think that we cannot constantly leave globalisation on the sidelines because, ultimately, this debate concerns the socio-economic development of the Community as a whole. It raises the issue of European policy, the legal framework adopted in response to the groundswell of globalisation and unprincipled, uncontrolled liberalism.
The Union is still the most significant interlocutor and player we have to respond to these global phenomena. This needs to be said and we must not doubt it. What you are proposing will no longer suffice. Many legislative frameworks still remain to be established in order to provide investors in Europe with minimum guarantees, and thus provide millions of our fellow citizens with guarantees of job security and lasting employment.
In view of the recent industrial upheavals that have devastated many regions of our Member States, from Portugal to my own region of Lorraine, and that are now affecting the candidate countries themselves, we need to make a clean sweep of this situation of economic non-law and establish a new order between Community bodies and private investors. Having been elected by these specific regions, we can no longer allow the European Union to remain a kind of Wild West for Community bounty hunters who receive public funds in order to increase investment in employment areas and are now shredding our entire industrial fabric by delocalising.
Metalworking and textiles are not the only industries affected by industrial desertification. The tertiary sector, businesses with a high added value such as Daewoo and Philips, are also affected. What will be left in future if the European Union fails to tackle its investment flow, if it proves unable to implement a code of rights and duties each time subsidies are negotiated. Once these industrial crises are over, we must learn from them in order to establish clear employment obligations in the area of quality, quantity and durability in proportion with each Community subsidy.
You may recall, for example, that, from 1988 to 1995, the Longwy employment area in Lorraine was so badly damaged by the heavy industry crisis that it did not require any guarantees before welcoming Daewoo, even though the company was strongly backed by Community aid. Daewoo is now quite simply and unabashedly abandoning its workforce without any kind of restriction. Although the framework for such aid has since been reinforced, it is clearly not yet sufficient, and neither are your proposals, Commissioner, to restore the confidence of our fellow citizens in European Union social policy and increase control under Community legislation, in order to guarantee social and working conditions in this area we are creating.
The European Union must no longer be simply a source of cash, but must now insist, as others have done in the past, 'I want my money back', to those who would swindle the Community out of its funding. The sustainable development of our continent, which is its only long-term prospect, must be achieved through the threefold social policy of progress, respect for the environment and a regulated, fraternal economic policy. We must put an end to the poor practice of the past, and that is what you are failing to do, Commissioner. Let us now force businesses that have failed to fulfil detailed commitments to reimburse their subsidies. That will be the price paid by Europe, but if Europe is to have a future, it will be at that price.
Mr President, Commissioner, ladies and gentlemen, I must unfortunately start on a note of difference between fellow Members, because I wish to express my regret that Mrs Figueiredo has been unable to resist giving priority to side issues rather than to the main one. The side issue in this case is the petty quibbling of the national opposition. On top of that, what Mrs Figueiredo is saying is not true, because the Prime Minister, the government and the local authorities have been persistent and tireless in this matter. Their actions in fact match the consensual way in which the Portuguese Members in this House have behaved, and this explains to a large extent the direction this debate has taken and much of the success achieved in terms of the compromise resolution, on which we will shortly be voting.
Let us hope that, especially where this Portuguese case is concerned, that of C & J Clark, which has upset everyone in Portugal, the Commission will finally draw the conclusions necessary to bring an end to a problem that has been around for such a long time: that of companies chasing Community subsidies. I still remember an example that was renowned in Portugal ten years ago: that of Thierry Rousell, who successfully prospected - or so he said - in the Brejão region, sowed hope and then stole many millions of escudos. Even today the case has still not fully come to light or been brought to justice. These are longstanding problems, to which solutions will one day have to be found.
Industrial relocation and restructuring and companies closing down once they have received financial aid from the European Union are not new phenomena, but their scale and context has changed considerably. We know that companies' motives for closing and then relocating are many and various. We are also aware, however, of the damaging effects of relocations, especially when they take jobs away from regions that have no alternatives. The recent case of C & J Clark in Castelo de Paiva speaks for itself.
These decisions lead to high numbers of redundancies, thousands of jobs are threatened by the far-from-distant prospect of the mass redundancy of workers - those, that is, who have survived previous rounds of redundancies -, with extremely serious repercussions for the regional economy. To these consequences we can add all the indirect effects of the fall in jobs and orders for subcontracting companies, most of which are fragile small and medium-sized enterprises created as offshoots of the main project and dependent on them. Consequently, we cannot remain indifferent. We cannot ignore, or pretend to be unaware of the fact that in most cases, these businesses, especially in Objective I regions, benefit from Community financial aid and from direct or indirect financial aid from the Member States. Nor can we ignore, or pretend to be unaware of the fact, that most of the companies that close, relocate or seek to relocate are not companies that are suffering, and are instead success stories with high productivity rates and with acknowledged product quality. The decision to close is, therefore, a cruel one in social terms and is dictated purely by external economic reasons.
We must fully shoulder our responsibilities, bearing in mind that the European Union is the most significant player in the world in this field and in particular has to ensure that there is internal discipline in company relocations within the internal market itself. We therefore wish to express our solidarity with workers who are directly or indirectly affected. We feel it is unacceptable that a multinational company that has benefited from Community financial aid in the Member State in which it has decided to set up could breach the obligations inherent in this aid. We call on the Commission and the Member States to urge Community-wide companies to refrain from taking decisions that will harm employment unless due consideration has been given to all possible alternative solutions. We ask the Commission to look into the support mechanisms, at both national and Community level, from which the companies in question have benefited and which it distributes. We must all know what is happening in this area and that public opinion can also exert control and impose its own sanctions.
Mr President, Gislaved, Bengtsfors and Skövde are among the Swedish localities in which many people have seen their lives shattered when large numbers of jobs have been transferred to other EU countries. Through dubious and, in some cases, illegal state aid, tax revenue has been used to move jobs around within the European Union.
One way of defending fair ground rules would be for the Commission - and I am therefore addressing, in particular, Commissioner Fischler, who is present here - to punish the Member States more severely if they infringe Article 87(1) of the EC Treaty. At present, the options for imposing sanctions under this article amount to nothing worse than the possibility of industries' and Member States' becoming liable for repaying the illegal aid. They do not, however, have to repay more than the amount of the aid plus interest. The punishment is therefore mild in relation to what has happened. These limited consequences, together with the fact that few infringements of Article 87(1) of the EC Treaty are discovered, have a damaging effect upon the common EC market. The idea of the internal market is damaged through the distortion of competition that occurs when certain companies and certain forms of production are given unwarranted support.
Small localities in Sweden have so far been the losers in the dishonest job trading conducted in Europe. For Bengtsfors and the province of Dalsland in western Sweden, for example, the effects have been disastrous. The Member States must abide not only by the letter of the EC Treaty, but also by its spirit. Naturally, cases such as Bengtsfors lead to people's confidence in the EU's internal market being undermined.
I want now specifically to address two questions to Commissioner Fischler. The first concerns whether he considers current penalties to be adequate and sufficiently severe in cases where state aid is given to companies, as a result of which jobs are transferred from one European Union country to another. In such cases, no new jobs are created. Instead, a social mechanism for providing security is swept away.
My second question to Commissioner Fischler relates to the answer previously given by the Commission to a question concerning the transfer of jobs in Bengtsfors in Dalsland to Portugal. Does the Commission believe that structural aid must in the future be redesigned in such a way that new undertakings and new jobs are given priority instead of jobs being transferred from one place to another?
(without microphone) ... as a result of affirming my culture and language, unfortunately represents at this time the observation that the main social problems caused by the phenomenon of relocation are being seen in Portugal. They are being seen in Portugal without the Commission having taken the due precautions in good time - I agree with my fellow Members who have said this already - but above all, as a result of the rules in Portugal being subordinated to an entirely excessive form of financial fundamentalism, which takes no account of the real economy and people.
Mr President, Commissioner, strengthening the collective and individual rights of workers, especially in the context of mass redundancies, company transfers and insolvencies as a result of industrial change, is enshrined in directives that the Member States must respect, by transposing them swiftly and effectively into national legislation, which does not always happen, and on which the Commission must take special action. All of this legislative discipline and harmonisation is becoming all the more necessary now that we are - fortunately - seeing a phenomenon of integration of the European economies which has led to a high degree of foreign investment in production. The benefit to the development of the various European regions is undeniably extremely positive, with the emergence of many success stories of one type or another that have contributed to the economic and social development of regions which, without this investment, might be condemned to stagnation and to falling behind.
Unfortunately, we are also seeing frequent cases of unfair advantage being taken of the material gains achieved without any concern to contribute to strengthening the chain of value produced in the region and, in particular, which fail to demonstrate any social concern. Much of the responsibility clearly lies with the Member States themselves, who facilitate the start-up and operation of some production units to unimaginable levels, attaching priority only to the immediate interests.
The increase in industrial relocation that we are seeing in some European countries and, if we can generalise, particularly in the less developed economies such as Portugal's, is truly unacceptable. Nothing, not even the current climate of economic stagnation in Europe, justifies the illegal and immoral behaviour in Portugal of some companies backed by foreign capital. They have made their investments freely, the companies have been welcomed in good faith and with high expectations, and the aid granted is normally generous and funded partially from the public purse. The ongoing contempt for the interests of regional communities, for individuals and for the European Union itself is, therefore, completely unacceptable.
This aid must be conditional on long-term agreements in the field of employment and local development, which means that aid must not be granted to companies that do not respect these commitments. It is also becoming necessary, as we stated in the motion for a resolution, to draw up a code of conduct regulating the conditions for relocating jobs and which also enables us to monitor the virtual practices of companies that fail to comply. This is why a special role has been given to the European Monitoring Centre for Industrial Change, which can assist in defining alternative policies for cases of relocation. It is also becoming necessary to increase and improve use of the European Social Fund, by focusing it in particular on the training and professional retraining of the workers involved.
Lastly, effective programmes focusing on research and development that make the best use of human resources and improve reception conditions for the reception economies must be promoted and developed, especially by the national authorities of countries under threat. Commissioner, I wish to take this opportunity to convey our concern at the deterioration of the current social situation that the behaviour of some companies subsidised by the Commission is causing in Portugal. Despite everything, I am fully convinced that the Commission is sensitive to the situation and will find the appropriate measures to remedy the situation, whilst taking the laws and the interests of the Union into account.
Mr President, this resolution takes it for granted that the European institutions grant public aid to private enterprises, even if they want to have a certain amount of control over the use of this aid. I personally am against the use of public funds to increase private profits. Public money, whether it belongs to the Member States or to the European institutions, should be reserved for public services. Naturally, at the very least, we should demand that companies which do not fulfil their obligations, and in particular those which implement redundancies after receiving public money, reimburse the subsidies they have received. Just as, at the very least, we should refuse to grant subsidies to businesses which, having received aid in one Member State, transfer production to another State.
The real problem, however, is not even that. The problem lies in the current exponential increase in mass redundancies. It is unacceptable for an employer or board of executives to be able to decide to make workers redundant simply to increase company profits. It is unacceptable for lives to be destroyed and regions ruined in order to pay higher dividends to shareholders.
Mr Fischler, I would ask you this: what use are the European institutions if they are powerless in the face of this fundamental problem? What power do they have if they cannot or do not want to force at least the major profit-making companies to keep on their employees, by forbidding them from implementing mass redundancies?
Mr President, it is very interesting that our Portuguese colleagues have brought this to our attention and we have had many contributions from them. I want to approach this from a very different perspective.
I must emphasise that I do not defend managements that behave irresponsibly or take state aids and then do not deliver the jobs. If one looks at the state aid conditions - and I have seen some of the applications for my own region - there are plenty of procedures in place for clawing them back. The Portuguese authorities had plenty of ways of doing that. I say to almost all colleagues that have spoken in this debate that they are walking away from the problem. That is why I want to contribute.
I could tell this House every month about cases involving more job losses than we are talking about today: companies that need to restructure, companies that are working in a global market. We have not heard the word 'market' from anyone. I remind you that we work in a market place. Companies have to produce goods that customers can afford to buy, at a profit, otherwise they cannot continue to employ people. We are now living in a global market where companies have to be competitive. It is entirely wrong to claim - as a number of colleagues on the left side of this House have - that every single closure is because a company 'wants to add to its bottom line'. The closures I have seen are because the company wants to survive in business, to continue employing people in high-quality jobs.
I have been into businesses where I have been told, 'This is the component we are making today and this is the one we can now find in China or Indonesia. They are the same quality, but I can buy this fully finished product for the price I paid for the raw material in the United Kingdom.' That is the reality. What are we going to do about it?
Industries that are facing that sort of competition have to look at the ways they can restructure, invest, change the process, introduce research and development. Mr Santos was the first person to mention that. We have funds from the sixth framework programme. We have research funds to put into industries for the complete redesign and reconfiguration of processes. Industries and vulnerable sectors have to start working much better together.
I should like you to pass on to Commissioner Monti, who I believe should be here, the message that we need to encourage industries to work together on reconfiguring their processes in order to make better quality products more competitively and at a better price. I was amazed to see the reference to producing at a lower cost in my resolution had been taken out. Producing goods at a lower cost is crucial
I come from a region where we have a traditional industry, the ceramics industry, that is facing this kind of pressure. That industry is starting to reconfigure and to work together with support from the British Government, using European funds, to tackle these issues.
I went to see a company the other day that makes ceramics in competition with lower cost Portuguese producers. That company has invested EUR 55 million to reconfigure its process. It has had to lose jobs as a result, but it has worked with its trade union to do that. That is the sort of fundamental change we want. That is what the Commission has to encourage. We do not want to have any more tedious debates in this House about state intervention, about criticising managements. If we walk away from the issue and do not make European industry competitive we will continue to have this sort of problem.
Mr President, Commissioner, during the last Strasbourg part-session, the metalworkers came to demonstrate their dismay at the restructuring of Arcelor. They left Parliament in disbelief, disgusted at not having been heard, and some said that they would come back, but only to cause damage. The dockers were here this week, and they almost did destroy everything.
If Europe continues to ignore the social impact of the liberalisation policies it is implementing, there will be further explosions. Of course, Europe is not responsible for uncontrolled restructuring, but, at the very least, we could try to regulate it. For now, however, there is total refusal to do so. The Commissioner for Employment and Social Affairs, Mrs Diamantopoulou, has already stated that there will not be a directive on the matter. Nor will there be a European code of good conduct for companies. Nothing. But when there is nothing, and no political outlet for despair, violence becomes the last resort. Today, whatever Mr Harbour thinks, the restructuring of large companies has become proactive, in other words, far from just fulfilling the need to adapt to market fluctuations, they are responding to financial calculations alone. These calculations are based on share price and anticipate the very short-term profits to be gained from a mass reduction in personnel costs. Ultimately, even where expensive social plans are implemented, the calculations are viable and there is a return on investment within two years on average. These stock market transactions, however, completely disregard the men and women whose lives they are destroying and the increased stress and workload they create for those described as survivors. They also ignore externalised costs such as public aid and unemployment benefit.
You might ask what Europe's role is in this internal scheming within the Member States. Perhaps none, except that the vast market and the rules on free competition that it supports create areas where, apparently, anything goes. The Portuguese example of delocalising businesses is just a drop in the ocean, but it is representative. Europe must, at last, provide genuine answers to this trend, which is not an economic accident, but a result of financial plans in action, which can only lead to violence.
Mr President, honourable Members, I would first like to make the fundamental observation that the Commission, too, very much welcomes and supports your initiative in taking up this very difficult issue. We can also accept most of the points made and endorse those contained in the motion for a resolution.
I would like, though, to set out under three separate headings my response to the questions that have been raised in the various speeches, for all of which I am grateful, as they have led to a very rounded debate. Firstly, I believe that, despite our structural and support policies, we must not ignore the fact we are in a market economy system and that the primary task must be to ensure that the market economy system works. That has nothing to do with Manchester liberalism, but rather with adherence to, for example, our European rules on competition, for failure to ensure that competition works would utterly contradict the whole of our support policy and the entire cohesion and structural policy. I believe that to be something that we must not permit. The consequence is that evidence indicating the importance of our having a working market economy is very important and must not be allowed to be disregarded.
The second is to ask what we can do to ensure that aid is not misused, but applied to the purpose for which it was granted.
It was in relation to this that I set out in my first speech the elements of the current rules, and it goes without saying that, in this area, the Commission has to ensure that, where one rule or another is not complied with - where, for example, a firm, contrary to what was laid down in its agreement with the Member State in question or with the Community, moves the business to another location before the permitted date - then, reimbursement is required.
To the assertion made by some of you that there is, over and above that, the need for sanctions, I can only say that, at present, repayment is the sanction. No additional sanctions at present exist. That is an issue that perhaps ought to be discussed in the Convention, for if additional sanctions, for example of a financial nature, were sought, provision would have to be made for them in the Treaty. Such a possibility does not at present exist in the Treaty.
The third thing I would like to address is the issue of whether new firms are given preferential treatment. For a start, it does not make much sense in this context to insist that a firm be newly established. What is much more interesting is to focus consideration on how many new jobs will result from a project being supported. That is the decisive factor. What this is about is increasing the level of employment in these regions.
You have made a number of suggestions with the future in mind, and to these I want to say one thing. One of the items in your motion for a resolution is a demand that the Commission should draw up a list of those firms that have been found guilty by a court of law. We can see difficulties in this as regards data protection. That is a fact, and we have to live with it.
Apart from that, this debate comes just at the right time, as we will today have the opportunity to discuss future structural policy in the context of the new cohesion report. It is therefore appropriate the proposals should be made as to how the rules on the grant of structural funding might be improved.
Thank you, Commissioner Fischler.
I have received five motions for resolutions in accordance with Rule 37(2) of the Rules of Procedure.
The next item is the debates on cases of the violation of human rights, democracy and the rule of law.
The next item is the debate on the following six motions for a resolution on Cambodia:
B5-0170/2003 by Mr Corbett and Mr Swoboda on behalf of the Group of the Party of European Socialists on preparations for the elections in Cambodia;
B5-0174/2003 by Mrs McKenna and Mrs Isler Béguin on behalf of the Group of the Greens/European Free Alliance on the situation in Cambodia prior to the general elections on 27 July 2003;
B5-0176/2003 by Mr Belder on behalf of the Group for a Europe of Democracies and Diversities on the situation in Cambodia prior to the general elections on 27. July 2003;
B5-0177/2003 by Mr Vatanen and others on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats on the situation in Cambodia prior to the general elections on 27 July 2003;
B5-0180/2003 by Mr Vinci on behalf of the Confederal Group of the European United Left/Nordic Green Left on the situation in Cambodia;
B5-0186/2003 by Mr Maaten on behalf of the Group of the European Liberal Democratic and Reform Party on the situation in Cambodia prior to the general election.
Mr President, I welcome this resolution which highlights the declining political situation in Cambodia. The situation must be rectified before the country holds its general elections in July.
Although we as democrats welcome these elections, they will be meaningless if political activists continue to be intimidated and harassed. The reports that the voter registration process is unfair and undemocratic are of grave concern and must be followed up by real action.
In our resolution we urge the Cambodian authorities to allow for free and fair elections, allow freedom of expression, freedom of the media and religious freedom and more. But in reality we have to work harder to exert pressure on the authorities to make these changes. The European Union has to work in liaison with UN and other international organisations on the ground to monitor events and to try to find solutions before the country loses all hope of holding free and democratic elections.
Currently freedom of expression is being trampled by the Cambodian authorities. The outbreak of violence which occurred in Phnom Penh is a reaction to a Thai actress's comments that Angkor Wat should be returned to Thailand. This must be condemned. So far the authorities' solution to the violence in Phnom Penh has been to arrest the journalists that broke the news story and to close borders with its Thai neighbours. Furthermore, Cambodia's only independent radio station was closed with the charge of inciting riots. The Cambodian Government reacted to the anti-Thai feeling amongst its population by expelling hundreds of Thais from the country. Such abuses of freedom and clear displays of xenophobia must be stopped now.
I commend this resolution and I call on the European Union as a whole to maintain its vigilance on the situation in Cambodia, and to do everything within its means to secure democratic elections in the summer.
Mr President, Commissioner, we can only regret that, at the time of this new resolution on a South-East Asian country, once again our Parliament must condemn an increasingly widespread and serious failure to respect democracy and human rights.
Cambodia, despite the promising future that could have been predicted at one time, is becoming dangerously subject to the influence of an authoritarian junta, similar to those in the neighbouring countries of Laos and Burma. Whereas democracy defuses wars, the juxtaposition of despotic regimes here represents a dangerous threat to this entire Asian sub-region. How else can we interpret the crisis that has developed between Cambodia and Thailand, which has led to the devastation of the Thai embassy and Thai possessions in Cambodia and the closure of ground borders between the two countries? This border conflict reflects what takes place on a daily basis in Cambodian society, which is a mosaic of different ethnic groups and cultural and religious diversity and has been harshly and deliberately weakened by the putschist leader, Hun Sen. State violence and all kinds of persecution have recently led to the assassination of Mr Om Radsady, presidential adviser to the national assembly, in the street.
Europe must use the many channels available in order to stabilise this country, and the entire region as well, especially at election time. Let us not forget that Cambodia is the main recipient of aid in this region.
Both the situation inside Cambodia and the situation regarding its relations with its neighbours demand our attention today. On-going tensions with Thailand and an atmosphere of political intimidation are characterising the run-up to the general elections of 27 July. The draft resolution before us is therefore opportune.
The religious situation in Cambodia is also giving cause for concern, which is remarkable, as up to now the country has distinguished itself in a positive sense from its neighbours Laos and Vietnam as far as religious freedom is concerned. Still the Christian churches are worried as conflicts between Buddhists and Christians are on the increase. New guidelines from the Ministry of Religious Affairs also threaten to make serious inroads on the freedom enjoyed by Christians to practice their religion in public, provide Christian schooling or build new churches. The resolution rightly asks the Cambodian Government to withdraw these guidelines. I sincerely hope that the Council and the Commission will actively support this appeal.
The resolution contains another appeal to the Cambodian authorities that also meets with my complete approval. They must take all necessary measures to curb the abuse of children. Sadly trafficking in women and children is in any case an increasing problem in Cambodia. Insiders stress that the national government could do more about this. The US shares this view. Their ambassador gave the Cambodian Government this warning very recently: less aid if they fail to address this. Especially at this time of transatlantic drifting apart, Brussels must form a united front with Washington on this.
Mr President, this House has given a great deal of attention to Cambodia ever since the days of Pol Pot, the Stone Age Communist with a doctorate in philosophy from the Sorbonne. Since then, we have campaigned for the freedom of the Cambodian people, even after the Khmer Rouge had been replaced by the Vietnamese occupation, and, even when the situation appeared as hopeless as it did in the struggle against the regime imposed by the Khmer Rouge, we kept on supporting the human rights of the Cambodians.
We did this in close collaboration with Son San, a grand old man of Cambodian democracy, who was a frequent visitor to this House. What is even more disturbing is that the current deterioration in the situation follows signs of hope in the shape of last year's local elections, which provided a firm basis, at least in the most general terms, for the beginnings of democracy, which can be established only from the ground upwards, that is, out of local communities, in many of which - fortunately enough - it is actually growing.
What makes matters even worse is that repression from the centre outwards, that is, on the part of the government, is currently on the increase. This is linked to the regime's fear of democratic movements and of opposition; it has to do with the instability resulting from the unresolved issue of succession to the throne, and with many conflicts along ethnic and religious lines, on which point I have to say, in response to Mr Belder, that these conflicts are not just between Christians and Buddhists, but believers, Buddhist and Christian alike, are being persecuted, and we have to stand up for both of them.
It is for this reason that I want to make it clear that, whilst our cooperation agreement with Cambodia was a step in the right direction, it was a pledge of our confidence, and such a pledge is justified only if the developments initiated by the United Nations, along with the rule of law and the beginnings of democracy, continue without interference. If, however, the elections on 27 July are taken as an occasion for putting leaders of the opposition in fear of their lives and limbs, and intimidating religious groups and ethnic minorities, then that is a lamentable development presaging a fearful backlash, and something that we cannot accept.
So 'yes' to cooperation and to support for the fledgling democracy, but we also have to make it clear to our Cambodian partners that, if they jeopardise their democracy, they are also putting the European Union's cooperation at risk.
Mr President, I am delighted at the progress on economic cooperation with Cambodia and other Asian countries and I am also for the financial support that the European Union gives to Cambodia, but with a qualification and I will come back to that in a minute. I would like to remind you that of all the countries that the European Union gives financial support to, Cambodia receives the most support per head of population.
However, I am very concerned about the human rights situation in Cambodia. We all know that practices such as torture of prisoners, the involvement of the army and police in trafficking of women and children and excessive pre-trial detention are commonplace. I have in mind particularly recent reports about the murder of Om Radsady, the ex-chair of the Foreign Affairs Committee of the Cambodian Parliament, the threats against Princess Vacheahra, the present chair of this Committee, and the continuing violation of the rights of the opposition parties, especially the party of Sam Rainsy and the accusations against him over the responsibility for the attack on the Thai Embassy in Phnom Penh.
Mr President, in the light of these events I would urge that the aid to Cambodia from the European Union must not be allowed to be unconditional and that our representatives in Phnom Penh must put explicit pressure on the Cambodian Government to make every effort to improve the human rights situation in their country. With a view to the coming elections, the European Union must also press for guarantees of free, fair and democratic elections and of the safety of the various opposition leaders, otherwise, then the European Union must indeed immediately revoke its cooperation agreement with Cambodia. It would be completely incredible if the European Union, that is always so tough on improving human rights and promoting democracy everywhere in the world, were to give such enormous amounts in financial aid to a country that cannot guarantee either one of these things.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank the Commission. I believe that the fact that the worst has been avoided over the past few weeks is due to the actions of the Commission and, in particular, Commissioner Patten's actions. Two weeks ago, I went to Phnom Penh. There, I received a dressing-down from Union ambassadors and the Commission representative who considered that the concerns I expressed, together with Mr Maaten and others, when Mr Sam Rainsy was forced to take refuge in the American consulate, to be exaggerated. A few days later, the sister of King Norodom Sihanouk was very seriously threatened by the prime minister and, two days later, Mr Om Radsady, whom I had met with Prince Ranariddh, was assassinated.
I think or, at least, I hope, that these events will subsequently have given the EU representatives in Phnom Penh pause for thought. It is strange that, here in Brussels or Strasbourg, we should have a more accurate perception of the problems and dangers that threaten a democratic process than people living in Phnom Penh. I believe we should also question all the cooperation projects we manage and the financial sum they represent. I think that this affects the kind of relations that representatives from our countries or our bodies can enjoy in Cambodia, with the vast number of cocktail parties and meetings with local VIPs.
The situation remains extremely worrying. I believe that our resolution is sound, and I would thank the authors for that. I feel that the threat to cancel the cooperation agreement, because that is precisely what we are talking about, is extremely important. It is a signal that can be heard by the authorities in Phnom Penh to encourage them to continue with the electoral process until July. I do not, however, believe that that will be enough, and with regard to the electoral observation mission, I believe that the ball is currently in Parliament's court. The Commission has made proposals to appoint the head of this electoral observation mission. I do not think Parliament should allow a single day to pass before responding to the Commission's invitation and appointing the head of the observation mission as soon as possible, so that they can go to Cambodia without delay, go there frequently and monitor the entire process from now until July. This person must not be merely a witness to the vote count at election time.
The most crucial game is now being played over access to the media, 95% of which are controlled by the authorities in Phnom Penh. This electoral mission will therefore have to wrestle with the authorities in Phnom Penh. I call upon the competent persons in Parliament to ensure that a strong-willed person is appointed and sent to Phnom Penh as soon as possible
Mr President, honourable Members, ladies and gentlemen, the Commission is entirely of one mind with Parliament in its view that the recent violent deaths of many Cambodian politicians, which a number of Members have mentioned, give cause for grave concern. The Commission very much hopes that the political climate will not deteriorate still further at a time when preparations are being made for Cambodia's forthcoming parliamentary elections.
The Commission also gives voice to the hope that the investigation mounted by the royal government into the background to the riots on 29 January this year will help make the country more stable. I am able to assure you that the Commission, in close consultation with the EU's Member States, is following further developments in Cambodia with close attention. The Commission is, moreover, concerned about the situation of the media in Cambodia. Free expression of opinion in the press is, admittedly, permitted, but the publicly owned media continue to be under government control to an immense degree.
This is a point that has already been made by the EU committee that was sent to observe last year's local elections, and it has also been made by the Commission in its representations to the Cambodian authorities. A preparatory mission, led by the Commission and consisting of experts on elections and representatives of the Member States, was in Cambodia from 27 January to 4 February. It is on the basis of the information they brought back with them that a decision will be taken on whether, and if so how, to support the electoral process, and, above all, on whether sending an EU mission to observe the elections on 27 July makes sense, is advisable or, indeed, feasible.
All those in Cambodia with whom we have entered into dialogue have spoken in favour of the EU being involved in the electoral process and have expressed the view that the observers' mission at the time of last year's local elections had done a great deal to further a climate of confidence and transparency during the election process. The outcome of the preparatory mission, which drew attention both to positive and objectionable aspects of the preparations for the elections, led the EU Member States to endorse the Commission's recommendation that a mission be sent to observe the forthcoming elections. The Commission notes with satisfaction that Parliament has supported this decision.
I will turn now to the problem with the civil disabilities imposed on Christian associations. A decree of 14 January for the prevention of conflicts between individual religious groupings permitted - and I quote - 'all activities connected with religious propaganda and proselytism, including the dissemination of notices and information brochures, only within religious institutions'.
Permission for such activities in public can, however, be obtained from the Ministry for Education and Religious Affairs. These provisions apply not only to Christians, but also to all religious bodies, and were introduced to reduce the risk of conflicts and clashes motivated by religion. In the absence of any in-depth legal analysis, it would appear that this decree, like other measures enacted to date by the Ministry for Education and Religious Affairs, does not necessarily constitute a violation either of the Declaration on Human Rights or of the Cambodian Constitution.
Thank you Commissioner.
The debate is closed.
The vote will take place after the debates.
The next item is the following five motions for resolutions:
(B5-0171/2003) by Mrs Kinnock, Mr Veltroni and Mr Swoboda, on behalf of the PSE Group, on Burma;
(B5-0173/2003) by Mrs McKenna and Mrs Isler Béguin, on behalf of the Verts/ALE Group, on Burma;
(B5-0178/2003) by Mrs Maij-Weggen and Mr Van Orden, on behalf of the PPE-DE Group, on the renewal and strengthening of the EU Common Position on Burma;
(B5-0181/2003) by Mrs Morgantini, on behalf of the GUE/NGL Group, on the renewal of the EU Common Position on Burma;
(B5-0185/2003) by Mrs Malmström, Mrs Maaten and Mr van den Bos, on behalf of the ELDR Group, on the renewal and strengthening of the EU Common Position on Burma.
Mr President, with this joint resolution, Parliament is addressing very clear requests to the Council and the Commission regarding the respective competences, not least because it has been unanimously agreed that there is a situation of total violation of human, political and social rights in Burma.
It has been noted that the military regime is continuing to prevent the parliament elected in 1990 and the parliamentary Committee created in 1998 which represents it from carrying out any democratic activity. It has been noted that, although no longer under house arrest, Aung San Suu Kyi is being subjected to pressure, threats and intimidation. It has been noted that the systematic use of torture, extrajudicial executions and forced labour is widespread in Burma.
Thus, the requests are quite clear and direct. We call upon the Commission to bring the case of forced labour in Burma to the attention of the World Trade Organisation, pointing out that, in the Singapore Declaration, the WTO stated that the ILO is the competent body to deal with matters of respect for labour law. We also call upon the Council not to show any signs of openness towards the regime in Rangoon and to preserve and strengthen the Common Position, bringing all possible pressure to bear on the country, including pressure on foreign investments.
This is the very clear appeal that Parliament is making. We expect a response from the Commission. It is a pity that we cannot have a response from the Council, but the request is contained in the resolution.
Mr President, Commissioner, ladies and gentlemen, given the situation in Burma, as Mrs Napoletano has described it to us, you can imagine what expectations and hopes this strongly-worded resolution on Burma, which is currently a State with no rule of law, will inspire in Burmese civil society. What fears it should inspire in the military junta currently in power, if this resolution determines the EU's policy with regard to Burma.
Until now, the measures taken by the European Union to improve living conditions in Burma, to try to humanise the situation of its millions of inhabitants, have been limited to theory and political statements that have never been followed by action. The political and moral responsibility of the EU is now involved. Perhaps it should be involved to the point of criminal prosecution. Surely the very significant investments made by the Member States, regardless of any development in the military regime, represent de facto collaboration in maintaining the junta in power? Surely European businesses are cynically exploiting the workforce in this prison-State, which has become a general labour camp, where the concept of citizenship no longer applies?
This country is certainly far from the European continent and European legislation! Although we are aware of the totalitarian nature of the Burmese regime, however, and the motions for resolution are coming from all sides, the current state of affairs, in other words, the absence of the rule of law, continues under the Burmese sun. We need to activate the European Union's economic and industrial lever in order to prohibit any investment by the Member States in undemocratic regimes. We need to ensure that the industrial policy of the Member States is a moral one. We also need to use the force of Community diplomatic and political action throughout this Asian region, which has a shared history with some of the Member States and for which relations with Europe are still so important for its development.
We must consider the criminals in power in Burma in the current context, in the context of the International Criminal Court that is now permanently operational to prosecute all individuals accused of genocide, crimes against humanity and war crimes. The time for theoretical statements has passed. The European Union owes more than that to the winner of the Sakharov Prize and the Nobel Peace Prize, Aung San Suu Kyi, to the 1200 political prisoners, and through them, to the millions of Burmese citizens. This resolution is very strongly worded and comprehensive. Each paragraph should be part of a framework for a genuine Community policy on the military junta, and therefore to the benefit of Burmese civil society.
Mr President, we are often placed in a dilemma when dealing with evil and repugnant regimes. Some will call for dialogue, wanting to point out their concerns and encourage the regime to change its ways. Others - the realists - want tough action and opt for isolation of the regime and sanctions. Every situation is distinct and calls for different measures.
It can be said with some confidence that tyrants rarely listen to reason and only respond when their vital interests - often personal - are seriously under threat. The European Union and the wider international community can be powerful bodies when they act with unity, consistency and determination. When they are divided or make seemingly empty threats, sending different messages through other channels, then the tyrant sees no need to respond. We are seeing this with Iraq. Saddam clearly feels - wrongly - that he is being let off the hook. Sometimes tough measures are introduced but there is little resolve in implementing them or there are deliberate efforts to undermine them. We have seen this with Zimbabwe, where the very target of an EU sanctions regime is himself given specific exemption in order to be wined and dined in a European capital.
Now we come once more to Burma - another abominable regime - yet another case where the efforts of the European Union and the international community to encourage change have brought few tangible results. We have been at this for years. Parliament has been adopting resolutions and the Council common positions since 1996. What have we to show for all this? Where is the application and the resolve to achieve some real results? Current sanctions against the Burmese regime are due to expire on 29 April. The Council must renew the sanctions but it should strengthen them, introduce new measures, such as an investment ban, remove exemptions to the travel ban and extend it to include all members of the military junta. The sanctions should be rigorously enforced. In addition, I call upon the Commission and the Council to assess why the action so far has been ineffective and make recommendations to remedy the situation.
Mr President, there have now been too many years of systematic violation of human rights by the military regime in Burma - the Parliament should be active but it is non-existent - although there have, without a doubt, been improvements in the sectors of political and social life, and progress has been made in the area of individual freedoms, the most important element of which is the release of a remarkable woman who is leading democratic, non-violent resistance with determination and dignity - Aung San Suu Kyi. She is not yet free, however, and cannot move about freely.
In reality, however, Burma still continues to be afflicted by the repression of ethnic minorities, rape and violence against women. The elimination of political dissidents and summary executions have not stopped. Torture, detention and forced labour are common practice. Despite the government's denials, I believe that children are still forced to join the army and also, I regret to say, the rebel military forces.
There are thousands of people suffering who we do not hear about from the media as we did, I am glad to say, in the case of the 13 years of house arrests imposed on the Nobel Peace Prize-winner. Consider, for example, the tragic child-soldier system. 'It is a good idea to conscript children because they do the same job as adults but they are difficult for the enemy army to see', one official had the courage to say.
Forced labour is still common practice: recent Amnesty International surveys have shown that approximately 90% of the population of the State of Shan are subject to forced labour. These people have no choice: either forced labour or prison. Their work, for which they are not paid, consists of building military infrastructure, roads, buildings and military camps and even performing military duties. They work without a break from morning until night, with no food except a small quantity of toasted rice.
Despite the fact that the Burmese penal code has banned forced labour, the situation has not changed. It has not changed despite the presence of the International Labour Organisation. Even the recent endeavours of the Thai Government have been frustrated by the categorical opposition of the Burmese authorities, which have even refused to give members of the political opposition permission to leave the country in order to discuss its economic problems. Worst of all is the continued abuse of power by the Burmese army, the military intelligence services, the police and other security forces.
I genuinely believe, as other Members have said too, that the European Union must both continue to use its influence to press for negotiations between the democratic groupings, the ethnic minorities and the State to resume as soon as possible, and put pressure on the Burmese authorities, continuing, that is, with the current trade policy on Burma and, if possible, taking even stronger measures to curb the scourge of forced labour, in particular. It must also undertake to pursue ?
(The President cut the speaker off)
The Burmese generals continue to wage war against their own population. They take no notice of the rest of the world. The military regime is still breaking all records when it comes to violation of human rights, political prisoners, forced labour, child soldiers, media censorship, violation of religious freedoms and violence against minorities. Everything that God has forbidden goes on in Burma. In drawing up a new common position, the European Union must speak with a clear voice. The time is long overdue for the generals to release unconditionally the 1 200 political prisoners who are being held in atrocious conditions and tortured. The Council and the Commission must also give very serious consideration to the systematic rape of women and sexual enslavement and argue for an international investigation into this. The ILO must be given access to all areas where forced labour is going on. The European Commission must denounce these abuses at the WTO. The European Union must also demand that the regime put an end to the climate of impunity, that applies to all those who are guilty of torture, forced labour, deportations or unlawful executions.
Finally, Mr President, it is of the utmost importance that the Burmese refugees in Bangladesh are not forcefully repatriated. While it may be true that the freedom of movement of the NLD of Aung San Suu Kyi has been slightly increased, that seems to be more a question of window dressing than of a significant change in policy. The European Union must strengthen the sanctions against Burma. A ban on foreign investments should be introduced. European companies which get Burmese blood on their hands to serve their shareholders must be pilloried. Unfortunately there are still Member States that give more weight to their own business interests than they do to a consistent human rights policy. Only with broad international support do the oppressed Burmese people have a chance of ousting the generals.
Mr President, honourable Members, ladies and gentlemen, the Council's competent working parties are at present working on a new Common Position by the European Union on Burma, as the existing one is due to lapse on 29 April.
As Members of this House will be aware, the Common Position has been reinforced a number of times since 1996. In doing this, the Commission and the Member States have endeavoured to formulate precisely targeted sanctions, which will hit the people we want to hit, and to avoid adverse effects on the innocent citizens of that country. It has also been stipulated that, in the future too, the Council will respond appropriately to favourable as well as to adverse developments in Burma.
Parliament will, I think, understand why the Commission cannot act in advance of the results of the current discussions, but I am able to assure you that, whenever the Common Position is extended, the whole range of courses of action open to us will be re-examined.
As regards humanitarian aid, the Commission and the Community's Member States have already, on a number of occasions, reaffirmed their willingness to provide humanitarian aid to the most needy sections of the Burmese population.
I would like to confirm, as regards forced labour, that the Commission gives unconditional support both to the most recent UN resolution on the human rights situation in Burma and to the ILO's stance in defence of international labour standards. Its explicit statement on the situation in Burma led to the adoption by the International Labour Conference of a resolution on Burma, which is now being implemented.
Turning to the proposal that the issue of forced labour be considered by the WTO, the Commission will be examining this more closely, taking into account, as a matter of priority, the forthcoming discussions in the ILO at the end of this month, and the next International Labour Conference, which is to be held in June. The Commission has no reservations about favouring closer cooperation between the WTO and the ILO and welcomes the informal cooperation that already takes place to some degree. The Commission also favours independent international investigation of the charges laid against the armed forces, namely of sexual violence and other infringements of the civilian population's rights.
Thank you Commissioner.
The debate is closed.
The vote will take place after the debates.
The next item is the following six motions for resolution:
B5-0172/2003 by Mr Karamanou, Mrs Gröner, Mrs Ghilardotti, Mrs Prets, Mr Veltroni and Mr Swoboda, on behalf of the PSE Group, on the case of Amina Lawal, sentenced to death by stoning in Nigeria for adultery;
B5-0175/2003 by Mrs Maes, Mr Rod and Mrs Lucas, on behalf of the Verts/ALE Group, on the human rights situation in Nigeria and, in particular, the case of Amina Lawal;
B5-0179/2003 by Mr McCartin, Mr Posselt, Mr Sacrédeus and Mrs Scallon, on behalf of the PPE-DE, Group, on the case of the Nigerian woman, Amina Lawal, sentenced to death by stoning in Nigeria;
B5-0182/2003 by Mrs Ainardi, Mrs Eriksson, Mrs Morgantini, Mrs Fraisse, Mrs Uca and Mrs Figueiredo, on behalf of the GUE/NGL Group, on Nigeria: the case of Amina Lawal;
B5-0183/2003 by Mr Collins and Mrs Muscardini, on behalf of the UEN Group, on the case of Amina Lawal in Nigeria;
B5-0184/2003 by Mrs Sanders-ten Holte and Mr van den Bos, on behalf of the ELDR Group, on the human rights situation in Nigeria and, in particular, the case of Amina Lawal.
Mr President, Commissioner, the subject of women sentenced to death by stoning in Nigeria, which has outraged public opinion worldwide, was debated here in the House last September. And yet, Commissioner, ours was a voice crying in the wilderness.
Amina Lawal, the unfortunate woman who committed the heinous crime of believing that she has a right of self-determination over her own body, is due to appear before the Sharia court of appeal on 25 March. Under Islamic law, she is guilty of treason. How can this happen in the 21st century and be ignored by the powers that be on the planet? What a pity the Commissioner is not listening. How, Commissioner, can women's fundamental freedoms and rights be so violently, so rudely infringed, and be left to lobbying by women's organisations, public opinion and the media? What has the political leadership of the European Union done, what have the Commission and the Council done? What sanctions have we imposed on Nigeria, a country with which we have economic and commercial ties? What purpose do clauses about respecting women's human rights in the Cotonou Agreement serve, Commissioner, if there are no sanctions? Finally, does Nigeria have a secular, democratic regime or a theocracy? Does the country have a government or is it ruled by mullahs?
Mr Karamanou, I do not know whether Commissioner Fischler understands Greek too. I am asking this because I can see that he is not wearing his earphones.
Mr President, I have almost finished my intervention; the Commissioner has not listened to a word I said and is not therefore in a position to answer the questions I have put to him. My intervention took the form a series of questions to the European leadership, which has done absolutely nothing to stop the crimes being committed against women in Nigeria. Nigeria is a signatory to the Cotonou Agreement, which contains clauses about respecting human rights and women's rights and yet, as far as the Commission is concerned, it is a case of out of sight out of mind. The political leadership has done nothing whatsoever and the entire matter has been left to the loyalty of women's organisations and the media; in other words, to pressure from global public opinion. This pressure is very strong and it does bring in results but, in the final analysis, the European political leadership also needs to do something and insist that the Nigerian Government do what it should to protect women's rights in Nigeria.
And I also have this to say to you, Commissioner: in the final analysis, what is Nigeria? A democratic regime, a secular regime or a theocracy? Because on 25 March, Amina Lawal's case will be heard before the Sharia court of appeal. We are out of our minds with worry. We have no idea what is happening in Nigeria. Three years ago, we were celebrating the return of democracy to Nigeria and a democratically elected government. And yet this government is completely incapable of imposing the constitution and the law on the country. The mullahs rule the country and are sentencing women to death by stoning for allegedly engaging in sex outside marriage.
We want the Commission and the Council to intervene at once. The leadership must take a stand against these issues. That is what we are asking of you, Commissioner.
Mr Karamanou, I have given you a lot of speaking time, firstly because I feel it was impolite of the Commissioner not to listen to you while you were putting questions to him - admittedly, the Commissioner does have a written text prepared beforehand, but it is always polite to listen - and, secondly, because the Chairman of the Committee on Women's Rights and Equal Opportunities was talking.
Mr President, Commissioner. You will understand that this is a matter that concerns us greatly and I also endorse, not only the indignation of Mrs Karamanlis because of the colloques singuliers organised at your bank and for which you as Commissioner are not always responsible, but I also endorse the content. Thanks to the international campaign, we were able to help Safya Hoesseini escape the stoning to which she was convicted even though she had been raped. She was, however, spared on procedural grounds and that means that the danger has certainly not gone away for Amina Lawal, who was granted an appeal on 19 August and whose sentence will probably be reconfirmed on 25 March. So you still have a little time, Commissioner.
She was convicted in Katsina, one of the twelve northern regions where Sharia has come into force during the past 3 years. The death penalty, mutilation of women and flogging and the prevailing discrimination that accompanies these things have become common practices. This immediately renders the Constitution of Nigeria, the Universal Declaration of Human Rights and all other treaties that Nigeria has ratified dead letters.
Presidential elections are being held in Nigeria in a couple of weeks. Rioting associated with the introduction of Sharia has already claimed a couple of thousand victims. Recently 220 people were killed in riots surrounding a beauty contest. The atmosphere is defined by economic crisis, unemployment, lack of security and widespread corruption. There is, alas, a huge danger of civil war in this enormous and densely populated African country. And here we are voting on another resolution. Commissioner, we did that on 15 February 2001, 15 November 2001, 11 April 2002, September 2002 and the ACP did that on 21 March 2001. So now we are going to vote on yet another resolution but, like Mrs Karamanou, I call on you to take real action, not only to save the life of this unfortunate woman, but also to save this densely populated African country from bloody conflicts that could create thousands of victims.
Mr President, I read about this case last year and did the only thing that I could do. I raised it in my group. We discussed it in the group and with other groups in this Parliament and passed a motion for a resolution on the plight of Amina Lawal. The motion clearly sets out what we believe the government of Nigeria must do, in accordance with its international obligations and the requirements of its own federal constitution. It must use its legitimate power to protect Amina Lawal and other Nigerian women in similar situations from this cruel, degrading and inhumane treatment under Sharia law.
We recognise the sovereignty of the Nigerian people and their federal government and we are increasingly aware that there is a global community and every citizen of the global community is entitled to our solidarity and respect. I remember that when the Berlin Wall came down an African leader lamented the fact that the European Union had now turned to the East like a man looking at a gorgeous new girl that had appeared and Africa was going to be forgotten and left on the shelf.
When we have completed the process of enlargement, we will be economically and politically more powerful. We can return our attention to Africa and, while recognising the sovereignty of the African nations, we have to say that there will be conditions attached to our development aid. We must remember this and similar cases and the plight of all women under Sharia law in the African continent.
We are not trying to impose our will on any sovereign state, but we will tell them that there is a price to pay. Africa needs our help and we will give it generously, but Africa must reciprocate by treating its citizens humanely.
Mr President, there are too many resolutions which have not been acted upon, and sometimes we too, as Members of Parliament, are guilty of thinking we have resolved a problem just by producing a resolution. I, however, am a woman, and among my role models are women who, because they had the courage to speak out or the desire to laugh or love, were barbarously tortured and burned alive in the name of God by the cruelty of pious, religious Christians.
Nonetheless, religious practices, cultures and traditions can be changed. I come from a country where the crime of honour continued to exist even after the war, a country which only recognised rape as a crime against the individual in the seventies, when the feminist movement was in its heyday. Today, we women are still the victims of discrimination in Europe, our sexuality is commoditised, but our right to exist has been won. However, the suffering and injustice suffered by women and people all over the world seem to scourge our bodies and rend our souls now as never before. Once again, in the name of a God who is presented as all-powerful and merciful, religions, traditions and cultures mutilate bodies, stone people to death, impose arranged marriages and mutilate the bodies of innocent children with infibulation.
We must prevent the killing of Amina Lawal, a woman who has dared to love and is condemned to being stoned to death for having a child out of wedlock. We must prevent religion, when it abuses human rights, whether the victim is a man or a woman, being used as a law, even a law which is secondary to the laws of the State. The Federal Republic of Nigeria has ratified the international human rights conventions. These conventions must have more than just theoretical significance: they must be observed and enforced in practice.
Nigeria has even adopted a Constitution which guarantees the right to freedom without torture or punishment. On a number of occasions, President Obasanjo has stated that he is opposed to the death penalty being applied on the basis of Sharia law, but he cannot keep up these double standards forever. It is true that the issues are complex, but now, the lives of many men and women are at stake - today, it is the life of Amina Lawal, yesterday, it was the life of Safiya Hussaini. Yet how many other women and how many men are lying in prison or are charged and hanged?
The European Union - and we personally - must make a total commitment not just to preventing Amina Lawal's death but to ensuring that the international agreements are genuinely ratified. We must therefore compel the Nigerian Government to act on its undertaking and provide all possible assistance, prevent Amina's death and guarantee that a similar sentence is never pronounced again.
I genuinely believe that it is extremely important for there not to be double standards. We must start from our basic principle, from the fact that it is essential for us too, here, to respect human rights - with regard to immigrants and many others - and so we must do everything possible to ensure that no more people die.
Mr President, in September last year Parliament adopted a resolution condemning the sentencing to death of Ms Amina Lawal. Since then there has been strong international pressure from all sides to help Ms Lawal, and rightly so. Of course, her case is exceptionally harrowing: a mother facing the death penalty.
The Lawal case been seen as a test case in and outside Nigeria. Nigeria has no state religion and that is how it should remain. Carrying out this death sentence would be a signal that different laws apply to Muslims in Nigeria than to Christians and that cannot be allowed. The impression must also not be allowed to be created that violation of human rights and the death penalty are acceptable. The Nigerian Government must ensure that they comply with international obligations in the area of human rights.
In less than two weeks Ms Lawal's appeal against her inhuman punishment comes up. Hopefully she will win that appeal, but if not, I would like to remind President Olusegun Obasanjo of his own words. In January of this year, at the time of the riots around the Miss World contest, he said and I quote: 'no one will be stoned in my country'.
My appeal to him is simple: keep your word. The Nigerian Government has sufficient means to prevent this case from ending in tragedy. We wait to see how the Nigerian Government will act after the appeal on 25 March. We in Parliament regard human rights as a cornerstone of good relations between the European Union and other countries. I express the hope now that the Lawal case will not bring dark clouds over relations between the Union and Nigeria.
Finally, Mr President, President Obasanjo was grateful to receive the Freedom Prize of the Liberal International a few years ago before he became president of that country. Let him now continue to behave in keeping with that.
Madam President, Amina Lawal, an illiterate 31-year old Nigerian woman, is preparing to face death for the crime of adultery. She claims she was raped by a friend and subsequently she bore a child. The sentence of death by stoning, which is carried out by burying her alive up to her neck and then inviting onlookers to stone her, was delayed until after the birth of her child. There are claims by locals that members of the local Sharia Court which tried her, have themselves had adulterous relationships which on occasions have resulted in the birth of children.
Sharia has recently been introduced in parts of Nigeria as part of a process of Islamicisation. Christian groups have been critical of the Nigerian Government's failure to affirm that such punishments are contrary to the federal constitution, although President Obasanjo has said that he will weep if the verdict is carried out. The sentence has been delayed until 2004 to allow her to wean her child.
Nigeria will unquestionably be in my opinion in violation of a number of international treaty obligations including the Convention against Torture and the UN Convenant on Civil and Political Rights, to which it is a signatory. Even in Iran, there has been no stoning for almost two years now, with the most senior judge recently declaring the punishment illegal.
This is not about the death penalty per se, which remains legal in international law for the most serious crimes. It is about a disproportionate and gratuitously cruel punishment against a young mother. It is not a feminist issue either. Nigeria must understand that its relationship with the civilised world will not remain the same if the sentence is carried out and I for one will advocate expulsion from the Commonwealth and an immediate programme of selective sanctions and travel bans on Nigeria's leaders.
I would also call on the Greek presidency of the Council to summon the Nigerian Ambassador and make plain to him the feelings we hold so strongly in this House against such an unjust punishment.
Madam President, the cases of stoning in the States of Northern Nigeria, based on the application of Sharia law by Islamic courts, are a flagrant violation of human rights which we must condemn with all our energy, as Mrs Karamanou has done very effectively this afternoon, on behalf of our European Parliament.
Firstly because we cannot accept the death penalty and secondly because the application of Sharia law affects defenceless women, accused of actions, such as adultery, which cannot be considered crimes; and thirdly because, furthermore, in the case of Amina Lawal, she has not received the least legal guarantees during the trial.
The case of Amina Lawal is dramatic and urgent because, following several postponements, the sentence is imminent: 25 March. But it is not the only case, Sarimu Mohamed, Safiya Hussaini, Bariya Ibrahima and Adama Yunusa have also been sentenced to prison following a series of international campaigns to prevent these stonings. In none of these cases have any of the men involved in the adultery been punished.
The vulnerability of women under Islamic criminal law, torture and the degrading treatment they suffer represent an unacceptable violation of human rights and this should be reflected in the European Union's relations with Nigeria and with any other country that applies the Sharia.
Nigeria has one of the highest rates of illiteracy in the world. There are ritual mutilations, there are millions of people displaced for religious reasons and Islamic law is applied in certain States, clearly discriminating against a section of the population, and there is no reaction from the central government.
The European Union, in accordance with the Treaties, which clearly lay down the principles governing our relations with third countries, and despite Nigerian oil, must use all its diplomatic powers to prevent the application of the death penalty imposed on Amina Lawal and condemn all the consequences of the possible stoning.
More than a million and a half people have protested to the Nigerian authorities and, thanks to this popular action, other stonings have been prevented, but the issue at the moment is to save Amina Lawal and to this end Sharia law must be abolished and, where necessary, hunted down.
Madam President, the stoning of women must be stopped now. It is outrageous that there should still be places in the world in which the stoning of women is a lawful and accepted form of death penalty. The Amina Lawal case again makes it necessary to take every possible measure to emphasise the EU's rejection of such barbaric and inhumane methods. Nigeria is not the only country in the world in which such cruelties take place. Stoning must of course be banned in every country of the world, but let the obviously appalling case of Amina Lawal be an opportunity to register our unshakeable opposition to the stoning of women. In Nigeria, the difference between nationally and regionally applicable legislation must be brought to an end. It is shocking that there should be no guarantee of Amina Lawal's ever appearing before a national court, even though the Nigerian Constitution guarantees her life and dignity. It is important for us here in the European Parliament to take the opportunity we have to express our abhorrence and to keep exerting pressure on Nigerian society, for it is not merely an issue of the completely unacceptable discrimination between men and women that is the result of Sharia law in a range of countries, but an issue of ordinary humanity and decency. There is still a long and tough struggle to be undertaken to ensure that human rights are both accepted and observed in every country of the world.
Madam President, I welcome this joint resolution on behalf of Amina Lawal Kurami. This is the second time we will adopt a resolution on behalf of Amina Lawal. I have no doubt that the first, in September 2002, contributed greatly to the international appeal for mercy that has helped to ensure her safety thus far. I was asked at that time to launch an appeal on her behalf. I would like to thank the thousands of people who responded, both in 2002 and to the recent appeal within the past weeks. I also thank the European office dealing with human rights in Nigeria.
To be condemned to death by stoning for having a child out of wedlock is a breach of internationally agreed human rights. I realise that this execution is not the wish of the Nigerian Government. I thank in particular the Nigerian Ambassador to Ireland, His Excellency Mr Elias Nathan, who has publicly appealed for mercy on behalf of this mother.
We call on the Upper Sharia Court of Appeal of Katsina to respect and uphold the international human rights agreements that Nigeria has signed up to and to ensure that any Sharia law in breach of these rights is repealed. Regional legislation must be in keeping with the international laws in place nationally in Nigeria. I am aware that Mrs Lawal has not been restrained or held in detention since her sentencing in March 2002. I am grateful for that. But we can only imagine the trauma that she has suffered with a death sentence hanging over her head throughout the past year. Certainly she has been sick and has gone to several hospitals for treatment during this difficult time.
Even though Amina Lawal would have the right to appeal her verdict before a non-religious court, she has suffered enough. I appeal for mercy and assurance that she will not be executed under any circumstance. We must also remember that she is not the only woman in these circumstances.
When I was asked to launch an appeal on behalf of Safiya Husseini for a similar offence I was informed that at least four women were awaiting the same sentence - Amina Lawal was one of them - and that young boys from 12 to 16 years of age were awaiting amputation of their hands for theft. Whilst we respect national sovereignty there is a better way forward for Nigeria and its people. We call for an immediate and lasting response to our parliamentary resolution.
Madam President, once again Parliament is led to, and strongly obliged to condemn the appalling situation of a woman named Amina Lawal, who has been sentenced to death by stoning in Nigeria for having exercised her freedom.
What can I say, what can I add to all that has just been said by my fellow Members, except to reiterate my condemnation of the appalling situation of a woman which justifies as still necessary the fighting that takes place on international women's days. This intolerable situation forces us to restate our radical opposition to the death penalty and forces us to remember that a court of justice, whether in Nigeria or in any State in the world, cannot be based on religious principles and deny all the principles relating to absolute respect for human rights and respect for human dignity. This, I am sad to say, echoes the obscurantism of the Middle Ages that our countries also experienced. We must condemn again and again this intolerable situation of a woman, confirming the importance we attach to the principle of secularity as the principle of major organisation in modern, democratic States.
Madam President, Commissioner, the Nigerian Government should declare that the application of the Sharia by a regional court of justice is counter to the Constitution of its country. In this regard, we would remind it, in particular, that respect for human rights is a fundamental element of the agreements concluded with third countries. Apart from the situation of Amina Lawal in Nigeria, all those men and women in the world whose fundamental rights are denied expect the European Union to turn the resolutions that we adopt, sitting after sitting, in this House, into action. I also fully agree with the questions raised by Mrs Karamanou. Apart from adopting resolutions, Commissioner - although this is also addressed to the representatives of the Council - what are we actually doing?
Madam President, we are concerned here with saving the life of an innocent person and with a completely unfair judgment. What, however, is also at issue - and I am addressing Commissioner Fischler at this point - is getting to grips with Sharia law and the Islamicisation of parts of Central Africa where this case is one among many and where we can expect incidents of this kind to be repeated again and again. It is a matter of questioning clearly, steadfastly, patiently and consistently whether Sharia law really is compatible with human rights and the UN Convention on Human Rights.
We are a group of MEPs who have written to Nigeria's embassies throughout the European Union and in the rest of the world and asked them to attend to this case. We must do everything possible to influence Nigeria's Supreme Court. As stated in the resolution, we must also address the issue of its becoming possible for all Nigerians to enjoy the same rights and the same protection under the Constitution, irrespective of whether they are Muslims or Christians or members of another faith or of none. We must also be able to question whether it is reasonable for Sharia law to be so fundamentally at odds with international law and human dignity. We must do everything possible to ask the following question: where, among believing Muslims, are the voices in Africa and Europe saying that this situation is incompatible with what needs to be at the heart of all religious faith, namely love and tolerance?
Madam President, honourable Members, the Commission does, of course, share Parliament's concerns about the sort of punishments inflicted in northern Nigeria under Sharia law. In a whole array of cases, among them that of Amina Lawal, the Commission has made representations to the Nigerian Government, and our President Prodi himself has made a direct approach to President Obasanjo, who has also expressed his opposition to these punishments and pointed out that every complainant has the right to take his or her case to the Supreme Court.
The Commission also welcomes the statement made last year by the Nigerian Minister of Justice, to the effect that it was not right to discriminate against Muslims by imposing different sentences on them for one and the same crime. As various Members of this House have already mentioned, Amina Lawal's appeal is due to be heard on 25 March. Amina Lawal has been allowed legal counsel and will also have the opportunity to take her appeal to an even higher court if necessary.
We are, through our delegation in Abuja, following the progress of this case as closely as possible, but we refrain from direct references to cases that are still sub judice, preferring to bring pressure on the Nigerian federal government to at last abolish the death penalty for all offences.
Sharia law is a complex and delicate issue in Nigeria. The position is also very problematic in terms of constitutional law, because the state's Sharia law is in contravention of both the constitution and the international obligations entered into by the Nigerian federal government.
Socially speaking, Nigeria is divided between the Muslim north and the Christian south, and the elections that are to be held next year mean that the issue is politically highly charged and very sensitive.
A study funded by the Commission has concluded that Sharia's application in criminal law is made even more problematic by the fact that the criminal laws are badly framed and applied without consistency by poorly trained judges.
The EU has elaborated a Common Position on human rights issues in Nigeria, drafted representations by the Troika on the death penalty, and made an official statement to the Commission on Human Rights.
The closest possible attention is being paid to Nigeria's adherence to the principles of the Cotonou Agreement. The Commission is also itself immediately involved and, last year, concluded with Nigeria a Country Strategy Paper and a cooperation programme with Nigeria, key areas of which include human rights and good governance, and in which provision is also made for support to be given to civil society.
Nigeria is, moreover, one of the focus countries of the European Initiative for Democracy and Human Rights, and a range of projects in support of governmental and judicial reform is shortly to be adopted. It is in this way that we hope to be able to have a positive influence on the way in which the Nigerian federal government and Nigeria's federal states understand and put into practice fundamental human rights, under which influence it is to be hoped that things will take a turn for the better.
Thank you Commissioner.
The debate is closed.
The vote will take place in a moment.
Madam President, I wish to inform you, on behalf of the Group of the European Socialist Party, that I am tabling an oral amendment which would lead to the name 'EFTEC' being added to paragraphs 9 and 16. This is the name of a Swedish company experiencing problems similar to those of the companies referred to in the motion for a joint resolution.
Is there any objection to the application of this oral amendment?
(Parliament gave its assent to the application of the oral amendment)
(Parliament adopted the joint resolution)
EXPLANATION OF VOTE
Resolution on the closure of businesses (B5-0160/2003)
The Moderate delegation has today voted in favour of the resolution on the closure of undertakings after receiving EU financial aid.
We Moderates find it gratifying that, with this resolution, the European Parliament is attending to the harmful consequences that often arise in connection with the EU's Structural Funds. We believe that the Structural Funds lead to a large and unwieldy merry-go-round of subsidy which, when it is used to aid undertakings, causes unemployment to be transferred between the EU Member States and a distortion of competition for individual undertakings.
What, instead, is required as a basis for creating more jobs are deregulation, lower taxes and fewer barriers to trade. If the European Union is to have any possibility of achieving the Lisbon objective, the Structural Funds' aid activities should cease as soon as possible.
Madam President, this morning, I asked for the posters hanging from the windows of certain Members' offices to be removed because of the damage they do to Parliament's dignity. Now, just before the vote, there are still numerous posters hanging on the walls. If we permit this, it will catch on, and Parliament will end up at some point looking like an advertising pillar or a load of hoardings covered with posters. That is not in the interests of this honourable House. I ask that action be taken with the utmost rigour.
Mr Knolle, we are going to contact the competent departments to ensure that the instructions have been applied.
That was the last item on the agenda.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5.25 p.m.)